--------------------------------------------------------------------------------

Exhibit 10.1
 
$175,000,000




REVOLVING CREDIT LOAN AND SECURITY AGREEMENT






by and between






HERSHA HOSPITALTY LIMITED PARTNERSHIP,
as Borrower


HERSHA HOSPITALITY TRUST
AND THE OTHER GUARANTORS NOW OR HEREAFTER A PARTY HERETO,
as Guarantors




EACH OF THE FINANCIAL INSTITUTIONS
NOW OR HEREAFTER A PARTY HERETO,
as Lenders




and






TD BANK, N.A.
as Lender and Agent






Dated:  October 14, 2008

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
 

   
Page
       
ARTICLE I DEFINITIONS
 
1
       
1.1
Definitions
 
1
1.2
Other Definitional Provisions
 
17
       
ARTICLE II THE LINE: USE OF PROCEEDS
 
18
       
2.1
Line of Credit
 
18
2.2
Letters of Credit
 
20
2.3
Commitments
 
24
2.4
Use of Proceeds
 
24
2.5
Advances of the Line
 
25
2.6
Conditions to Advances; Borrowing Base
 
26
2.7
Commitment Increase
  27        
ARTICLE III INTEREST RATES
 
28
       
3.1
Interest on the Line
 
28
3.2
Default Interest
 
28
3.3
Calculation
 
29
3.4
Limitation of Interest to Maximum Lawful Rate
 
29
       
ARTICLE IV PAYMENTS AND FEES; COLLATERAL
 
29
       
4.1
Interest Payments on the Line
 
29
4.2
Principal Payments on the Line; Prepayments
 
29
4.3
Facility Fee
 
30
4.4
Arrangement Fee
 
31
4.5
Unused Facility Fee
 
31
4.6
Letter of Credit Fees
 
31
4.7
Late Charge
 
31
4.8
Payment Method
 
31
4.9
Application of Payments
 
32
4.10
Loan Account
 
32
4.11
Indemnity; Loss of Margin
 
32
4.12
Renewal of Line
 
34
4.13
Collateral
 
34
4.14
Release and Substitution of Collateral; Additional Collateral
 
34
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
 
36
       
5.1
Valid Organization, Standing and Qualification
 
36
5.2
Licenses
 
36
5.3
Ownership Interests
 
36
5.4
Subsidiaries
 
37


 

--------------------------------------------------------------------------------

 
 
5.5
Financial Statements
 
37
5.6
No Material Adverse Change
 
37
5.7
Pending Litigation or Proceedings
 
37
5.8
Due Authorization; No Legal Restrictions
 
37
5.9
Enforceability
 
38
5.10
No Default Under Other Obligations Orders or Governmental Obligations
 
38
5.11
Governmental Consents
 
38
5.12
Taxes
 
38
5.13
Addresses
 
39
5.14
Investment Company
 
39
5.15
Current Compliance
 
39
5.16
Deferred Compensation Plans
 
39
5.17
Leases and Contracts
 
39
5.18
Contingent Liabilities
 
39
5.19
Encumbrances
 
39
5.20
Environmental Matters
 
40
5.21
Insurance
 
41
5.22
Anti-Terrorism Laws
 
41
5.23
Compliance with OFAC Rules and Regulations
 
41
5.24
Securities Act
 
41
5.25
Disclosure
 
41
5.26
Margin Stock
 
42
5.27
Bank Accounts
 
42
       
ARTICLE VI GENERAL AFFIRMATIVE COVENANTS
 
42
       
6.1
Existence, Approvals, Qualifications, Business Operations; Compliance with Laws
 
42
6.2
Taxes; Claims for Labor and Materials
 
42
6.3
Maintenance of Properties
 
43
6.4
Insurance
 
43
6.5
Inspections; Examinations
 
43
6.6
Bank Accounts
 
43
6.7
Maintenance of Management
 
44
6.8
Notices
 
44
6.9
Appraisals
 
44
6.10
Further Assurances
 
44
       
ARTICLE VII FINANCIAL COVENANTS
 
44
       
7.1
Debt Service Coverage Ratio
 
44
7.2
Total Funded Debt to Gross Asset Value
 
45
7.3
EBITDA to Debt Service
 
45
7.4
Tangible Net Worth
 
45
7.5
Distributions
  45
7.6
Certain Indebtedness
 
45
7.7
Changes to Financial Covenants
 
46
       
ARTICLE VIII NEGATIVE COVENANTS
 
46


 

--------------------------------------------------------------------------------

 
 
8.1
Limitation on Indebtedness
 
46
8.2
Guaranties
 
47
8.3
Disposition of Assets
 
47
8.4
Liens
 
47
8.5
Nature of Business
 
47
8.6
Consolidation, Merger, Sale or Purchase of Assets
 
47
8.7
Advances, Investments and Loans
 
48
8.8
Default Under Other Indebtedness
 
48
8.9
Deferred Compensation Plans
 
49
8.10
Transactions with Affiliates
 
49
8.11
Restriction on Transfer
 
49
8.12
Corporate Changes
 
49
8.13
Limitations on Restricted Actions
 
50
8.14
Restricted Payments
 
50
8.15
Negative Pledges
 
50
8.16
Name or Address Change
 
51
8.17
Material Adverse Contracts
 
51
       
ARTICLE IX ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS
 
51
       
9.1
Annual Statements
 
51
9.2
Quarterly Statements
 
51
9.3
Requested Information
 
52
9.4
Compliance Certificates
 
52
9.5
Other Operating Information
 
52
9.6
Annual Budget and Financial Projections
 
53
       
ARTICLE X CONDITIONS OF CLOSING
 
53
       
10.1
Conditions Precedent
 
53
10.2
Representations and Warranties
 
56
10.3
No Default
 
56
10.4
Environmental Matters
 
56
10.5
Additional Documents
 
56
10.6
No Material Adverse Change
 
57
       
ARTICLE XI CERTAIN CONDITIONS TO SUBSEQUENT ADVANCES
 
57
       
11.1
Representations and Warranties
 
57
11.2
No Default
 
57
11.3
Additional Conditions
 
57
11.4
Other Requirements
 
57
       
ARTICLE XII DEFAULT AND REMEDIES
 
58
       
12.1
Events of Default
 
58
12.2
Acceleration; Remedies
 
60


 

--------------------------------------------------------------------------------

 
 
ARTICLE XIII THE AGENT
 
61
       
13.1
Appointment of Agent
 
61
13.2
Nature of Duties of Agent
 
61
13.3
Lack of Reliance on Agent
 
61
13.4
Certain Rights of the Agent
 
62
13.5
Reliance by Agent
 
62
13.6
Indemnification of Agent
 
62
13.7
The Agent in its Individual Capacity
 
63
13.8
Holders of Notes
 
63
13.9
Successor Agent
 
63
13.10
Collateral Matters
 
64
13.11
Actions with Respect to Defaults
 
65
13.12
Delivery of Information
 
65
13.13
Disbursements to Lenders
 
65
       
ARTICLE XIV COMMUNICATIONS AND NOTICES
 
66
       
14.1
Communications and Notices
 
66
14.2 Electronics Communications   67        
ARTICLE XV WAIVERS
 
68
       
15.1
Waivers
 
68
15.2
Forbearance
 
68
15.3
Limitation on Liability
 
68
       
ARTICLE XVI SUBMISSION TO JURISDICTION
 
69
       
16.1
Submission to Jurisdiction
 
69
       
ARTICLE XVII MISCELLANEOUS
 
70
       
17.1
Brokers
 
70
17.2
No Joint Venture
 
70
17.3
Survival
 
70
17.4
No Assignment by Borrower
 
70
17.5
Assignment or Sale by Bank
 
70
17.6
Binding Effect
 
71
17.7
Severability
 
71
17.8
No Third Party Beneficiaries
 
71
17.9
Modifications
 
71
17.10
Holidays
 
72
17.11
Law Governing
 
72
17.12
Integration
 
72
17.13
Exhibits and Schedules
 
72
17.14
Headings
 
72
17.15
Counterparts
 
72
17.16
Waiver of Right to Trial by Jury
 
73

 

--------------------------------------------------------------------------------


 
REVOLVING CREDIT LOAN AND SECURITY AGREEMENT




THIS REVOLVING CREDIT LOAN AND SECURITY AGREEMENT (this “Agreement”) is made
effective the 14th day of October, 2008, by and between HERSHA HOSPITALITY
LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”), HERSHA
HOSPITALITY TRUST, a Maryland real estate investment trust (the “Trust”), as
Guarantor, each of the other Guarantors party hereto, each of the financial
institutions identified as Lenders on Schedule A hereto (together with each of
their successors and assigns, referred to individually as a “Lender” and
collectively as “Lenders”) and TD BANK, N.A. (“Bank”), as Lender and as
administrative agent for the Lenders hereunder, acting in the manner and to the
extent described herein (in such capacity, “Agent”).




BACKGROUND


A.            Borrower desires to obtain a revolving credit facility to provide
funds for the purposes described herein.


B.             Lenders are willing to make loans and advances to Borrower upon
the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and intending to be legally bound, the parties hereto hereby
agree as follows:




ARTICLE I
DEFINITIONS


Section 1.1             Definitions.


Capitalized terms not otherwise defined herein will have the following meanings:


“Accounting Terms” as used in this Agreement, or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined elsewhere in this Agreement shall have the respective meanings given
to them under GAAP as it applies to REIT accounting.


“Adjusted Funds From Operations” means net income (computed in accordance with
GAAP), excluding gains or losses from the sale of property, plus interest
expense, plus depreciation and amortization expenses, minus required capital
expenditures reserves, and after adjustments for unconsolidated partnerships and
joint ventures, minority interest applicable to common units, and preferred
stock distributions.

 
 

--------------------------------------------------------------------------------

 

“Affiliate” as to any Person, means each other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person in question.


“Appraisal” means an appraisal performed by an MAI appraiser approved by Agent
and in form and substance satisfactory to Agent. Agent reserves the right to
make reasonable adjustments in the assumptions and other variables used in such
appraisals in order to conform to the policies of Agent, which adjustments may
result in a change in the appraised value.


“Appraised Value” means the fair market value of each property constituting or
proposed to constitute Real Estate, as shown by an Appraisal of such property.


“Assignments of Leases” means each Assignment of Leases, Rents and Profits of
even date herewith from Grantors to Agent, relating to the Mortgaged Properties,
as the same may be amended, modified, supplemented or restated from time to
time.


“Bank Indebtedness” shall mean all obligations and Indebtedness of Borrower to
Lenders, whether now or hereafter owing or existing, including, without
limitation, all obligations under the Loan Documents, all obligations to
reimburse Lenders for payments made by such Lenders pursuant to any letter of
credit issued for the account or benefit of Borrower by Lenders, all other
obligations or undertakings now or hereafter made by or for the benefit of
Borrower to or for the benefit of Agent or Lenders under any other agreement,
promissory note or undertaking now existing or hereafter entered into by
Borrower with Agent or Lenders, including, without limitation, all obligations
of Borrower to Agent and Lenders under any guaranty or surety agreement and all
obligations of Borrower to immediately pay to Lenders the amount of any
overdraft on any deposit account maintained with Lenders, together with all
interest and other sums payable in connection with any of the foregoing.


“Bankruptcy Code” means the Bankruptcy Code codified in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


“Borrowing Base” has the meaning given to such term in Section 2.6 herein.


“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Pennsylvania are authorized by law to close; provided,
however, that when used in connection with a borrowing or payment in respect of
a LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which
banks in London, England are not open for dealings in Dollar deposits in the
London interbank market.


“Capital Expenditure Reserve” means four percent (4%) of consolidated total
revenues, on a cumulative basis, calculated for the previous twelve (12) month
period, for periodic replacement and refurbishment of furniture, fixtures and
equipment at the hotel properties.


“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

 
2

--------------------------------------------------------------------------------

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets upon liquidation of, the issuing Person.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition (“Government Obligations”), (b) U.S. dollar
denominated time deposits, certificates of deposit of (i) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$250,000,000 or (ii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 364 days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any state of the United States of America or any
political subdivision thereof for the payment of the principal and redemption
price of and interest on which there has been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment and (f) auction preferred stock rated in the
highest short-term credit rating category by S&P or Moody’s.


“Closing Date” means the date of this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended, modified, succeeded
or replaced from time to time.


“Collateral” means a collective reference to the collateral that is identified
in, and at any time will be covered by, the Collateral Documents, and any other
property or assets, whether tangible or intangible and whether real or personal,
now owned or hereafter acquired by any of the Credit Parties.


“Collateral Documents” means the Mortgages, the Assignments of Leases, the
Collateral Assignments of Hotel Management Agreements, the Guaranties and all
other agreements, documents and instruments relating to, arising out of, or in
any way connected with any of the foregoing documents or granting to the Agent,
for the benefit of the Secured Parties, Liens or security interests to secure,
inter alia, the Obligations whether now or hereafter executed and/or filed, each
as may be amended from time to time in accordance with the terms hereof,
executed and delivered in connection with the granting, attachment and
perfection of the Administrative Agent’s security interests and Liens arising
thereunder, including, without limitation, UCC financing statements.

 
3

--------------------------------------------------------------------------------

 

“Committed Amount” means the aggregate revolving credit line extended by Lenders
to Borrower for Loans and Letters of Credit pursuant to and in accordance with
the terms of this Agreement, in an amount up to $135,000,000, subject to
increase from time to time pursuant to the terms hereof up to a maximum amount
of $175,000,000.


“Commitment” of any Lender shall mean the commitment of such Lender to make its
portion of the Loan in a principal amount up to such Lender’s Commitment
Percentage of the Committed Amount.


“Commitment Percentage” means, for any Lender, the percentage identified as its
commitment percentage on Schedule A or in the Assignment and Assumption pursuant
to which such Lender became a Lender hereunder, as such percentage may be
modified.


“Commitment Amount” means the aggregate revolving credit line extended by
Lenders to Borrower for Loans and Letters of Credit pursuant to and in
accordance with the terms of this Agreement, in an amount up to $175,000,000.


“Commitment Increase” has the meaning given to such term in Section 2.7 herein.


“Corporation” means a corporation, partnership, limited liability company,
trust, unincorporated organization, association or joint stock company.


“Credit Party” or “Credit Parties” means the Borrower and/or the Guarantors,
individually or collectively, as appropriate.


“Debt Service” means the sum of the current portion of long-term debt and the
current portion of capitalized lease obligations plus interest expense on all
obligations.


“Debt Service Coverage Ratio” means the ratio of Free Cash Flow to Debt Service,
measured quarterly on a rolling four-quarter basis.


“Default Rate” has the meaning given to such term in Section 3.2 herein.


“Deferred Compensation Plan” means any plan described in Section 3(3) of ERISA
or any other plan or arrangement under which Borrower or any ERISA Affiliate may
become obligated to pay deferred, bonus, incentive, or other compensation or
health, life, medical, dental, or other welfare benefits, excluding only any
fully insured major medical, hospital, or dental program for which Borrower or
such ERISA Affiliate has no obligation other than the payment of premiums.


“Deposit Accounts” has the meaning given to such term in Section 5.27 herein.

 
4

--------------------------------------------------------------------------------

 

“EBITDA” means Borrower’s consolidated net income less income from
unconsolidated joint venture investments,  interest income, land lease revenues,
interest income included in interest income from development loans; plus land
lease expenses, income allocated to minority interests in continuing operations,
interest expense, depreciation and amortization, Interest and capital lease
expense allocated to discontinued operations, depreciation from discontinued
operations, non-cash stock expense, straight-line amortization of ground lease
expense, income allocated to minority interest for discontinued operations and
gain on disposition of hotel properties.


“Environmental Affiliate” means Borrower and any other Person for whom Borrower
at any time has any liability (contingent or otherwise) with respect to any
claims arising out of the failure of Borrower or such Person to comply with all
applicable Environmental Requirements.


“Environmental Cleanup Site” means any location which is listed or proposed for
listing on the National Priorities List, on CERCLIS or on any similar state list
of sites requiring investigation or cleanup, or which is the subject of any
pending or threatened action, suit, proceeding or investigation related to or
arising from any alleged violation of any Environmental Requirements.


“Environmental Requirements” means any and all applicable federal, state or
local laws, statutes, ordinances, regulations or standards, administrative or
court orders or decrees, common law doctrines or private agreements, relating to
(i) pollution or protection of the environment and natural resources, (ii)
exposure of employees or other persons to Special Materials, (iii) protection of
the public health and welfare from the effects of Special Materials and their
products, by-products, wastes, emissions, discharges or releases, and (iv)
regulation, licensing, approval or authorization of the manufacture, generation,
use, formulation, packaging, labeling, transporting, distributing, handling,
storing or disposing of any Special Materials.


“Equity” means Borrower's consolidated equity, as shown on its financial
statements submitted to Agent in accordance with Article IX herein.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all rules or regulations issued in connection therewith.


“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with Borrower, would be treated as a single employer under
Section 4001(b)(1) of ERISA or Section 414(b) or 414(c) of the Internal Revenue
Code.


“Eurodollar Reserve Percentage” means for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
that is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

 
5

--------------------------------------------------------------------------------

 

“Event of Default” means each of the events specified in Section 12.1 herein.


“Existing Loan Agreement” means the Revolving Credit Loan and Security Agreement
between Borrower, Guarantors, Agent and Lenders, dated January 17, 2006, as
amended by the Amendment to Revolving Credit Loan and Security Agreement dated
as of March 30, 2006 (the “First Amendment”), the Second Amendment to Revolving
Credit Loan and Security Agreement dated as of July 28, 2006 (the “Second
Amendment”) and the Third Amendment to Revolving Credit Loan and Security
Agreement dated as of September 26, 2006 (the “Third Amendment”).


“Expiration Date” means December 31, 2011.


“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.


“FBR Interest Rate Option” has the meaning given to such term in Section 3.1
herein.


“Fee Letter” means the agreement of even date herewith between the Borrower and
Agent setting forth the amounts of certain fees payable by Borrower hereunder.


“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.


“Fiscal Quarter” means each three (3) month period ending on March 31, June 30,
September 30 and December 31 of each Fiscal Year.
 
“Fiscal Year” means each twelve (12) month period commencing on January 1 of
each year and ending on the following December 31.


“Free Cash Flow” means EBITDA less preferred distributions and less Capital
Expenditure Reserves.  For purposes of this definition, “preferred
distributions” means quarterly distributions to the existing and future holders
of preferred Capital Stock.


“GAAP” means generally accepted accounting principles in the United States of
America, in effect from time to time, consistently applied and maintained.


“Government Acts” has the meaning set forth in Section 2.2.8.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 
6

--------------------------------------------------------------------------------

 

“Grantors” means each fee owner of any Mortgaged Property, as grantor under each
Mortgage in respect of such Mortgaged Property.


“Gross Asset Value” means: (i) Operating Real Estate Value, plus (ii) cash and
cash equivalents (excluding any restricted cash), plus (iii) accounts receivable
less than ninety (90) days, plus (iv) with respect to any operating hotel
acquired during the preceding quarter, the acquisition cost of such property.


           “Guarantor” or “Guarantors” means the Trust, each of the Grantors, 44
New England Management Company, a Virginia corporation and each other Subsidiary
or Affiliate of Borrower that hereafter becomes a guarantor of Borrower’s
obligations hereunder.


“Guaranty” means the Guaranty of Payment and Performance of Guarantors.


“Hazardous Material” means any substance or material meeting any one or more of
the following criteria:  (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, pollutant, contaminant or toxic substance
under any Environmental Requirement; (ii) it is toxic, explosive, corrosive,
ignitable, infectious, radioactive, mutagenic or otherwise hazardous, (iii) its
presence requires investigation or remediation under an Environmental
Requirement or common law; (iv) it constitutes a danger, nuisance, trespass or
health or safety hazard to persons or property; and/or (v) it is or contains,
without limiting the foregoing, petroleum hydrocarbons.


“Hedging Agreements” shall mean any Interest Rate Protection Agreement or other
interest rate protection agreement, foreign currency exchange agreement,
commodity purchase or option agreement or other interest or exchange rate or
commodity price hedging agreements.


 “Hedging Agreement Provider” means any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries that is permitted by
Section 8.1(e) to the extent such Person is a Lender, an Affiliate of a Lender
or any other Person that was a Lender (or an Affiliate of a Lender) at the time
it entered into the Hedging Agreement but has ceased to be a Lender (or whose
Affiliate has ceased to be a Lender) under this Agreement.


“Improvements” means all buildings, structures, fixtures and personal property
now or hereafter located on or affixed to the Land, together with all additions
and accessions thereto and replacements and proceeds thereof.


“Increasing Lender” has the meaning given to such term in Section 2.7 herein.


“Indebtedness,” as applied to a Person, means:


(a)            all items (except items of capital stock or of surplus) which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet of such Person as at the date as of
which Indebtedness is to be determined;

 
7

--------------------------------------------------------------------------------

 

(b)            to the extent not included in the foregoing, all indebtedness,
obligations, and liabilities secured by any mortgage, pledge, lien, conditional
sale or other title retention agreement or other security interest to which any
property or asset owned or held by such Person is subject, whether or not the
indebtedness, obligations or liabilities secured thereby shall have been assumed
by such Person; and


(c)            to the extent not included in the foregoing, all indebtedness,
obligations and liabilities of others which such Person has directly or
indirectly guaranteed, endorsed (other than for collection or deposit in the
ordinary course of business), sold with recourse, or agreed (contingently or
otherwise) to purchase or repurchase or otherwise acquire or in respect of which
such Person has agreed to supply or advance funds (whether by way of loan, stock
purchase, capital contribution or otherwise) or otherwise to become directly or
indirectly liable.


“Interest Payment Date” means (a) as to any Prime Rate Loan, the first Business
Day of each calendar month and on the Expiration Date, (b) as to any LIBOR Rate
Loan having an Interest Period of three (3) months or less, the last day of such
Interest Period, (c)  as to any LIBOR Rate Loan having an Interest Period longer
than three (3) months, each day which is three (3) months after the first day of
such Interest Period and the last day of such Interest Period and (d) as to any
Loan which is the subject of a mandatory prepayment, the date on which such
mandatory prepayment is due.


“Interest Period” means, with respect to any LIBOR Rate Loan, a period of one
month, two months, three months or six months, subject to availability, as
selected by the Borrower in the Line Request given with respect thereto;
provided however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (ii)
no Interest Period shall extend beyond the Expiration Date, (iii) any Interest
Period with respect to a LIBOR Rate Loan that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar  month at the end of such Interest Period) shall end on the
last Business Day of the relevant calendar month at the end of such Interest
Period, (iv) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected a Prime Rate Loan to replace the
affected LIBOR Rate Loan and (v) no more than six (6) LIBOR Rate Loans may be in
effect at any time.  For purposes of clause (v) hereof, LIBOR Rate Loans of
different Interest Periods or Tranches shall be considered as separate LIBOR
Rate Loans, even if they shall begin on the same date and have the same
duration, although borrowings, extensions and conversions in the same Tranche
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.


“Interest Rate Option” means the option of Borrower to select a Prime Rate Loan
or LIBOR Rate Loan as the interest rate applicable to principal advances under
the Line.


“Interest Rate Protection Agreement” means any interest rate protection
agreement, foreign currency exchange agreement, commodity purchase or option
agreement or other interest or exchange rate or commodity price hedging
agreements between Borrower and any Lender, or any affiliate of Agent.

 
8

--------------------------------------------------------------------------------

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit.


“Issuing Bank” or “Issuing Lender” shall mean Agent or any other Lender that is
acceptable to Agent which shall issue a Letter of Credit for the account of
Borrower.


“Land” means the real property described in Exhibit A to each of the Mortgages.


“Lender’s Fees” shall mean the non-refundable fees payable to each of the
Lenders as set forth herein and in the fee letter between Agent and Borrower.


“Letter of Credit Committed Amount” shall have the meaning given to such term in
Section 2.2 herein.


“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (i) the rights and
obligations of the parties concerned or at risk or (ii) any collateral security
for such obligations.


“Letter of Credit Fees” shall mean the letter of credit fees referred to in
Section 4.6 herein.


“Letter of Credit Obligations” shall mean, at any time, the sum of (i) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, plus
(ii) the aggregate amount of all drawings under Letters of Credit for which
Agent has not at such time been reimbursed.


“Letter of Credit Sublimit” shall mean Twenty-Five Million Dollars
($25,000,000).


“Letters of Credit” shall mean all letters of credit (whether documentary or
stand-by) issued by Lenders for the account of Borrower pursuant to this
Agreement, and all amendments, renewals, extensions or replacements
thereof.  The Letters of Credit outstanding as of the date hereof are listed in
Schedule 1.1(b) hereto.


“LIBOR” means, with respect to any LIBOR Rate Loan for the Interest Period
applicable thereto, the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”) as published by Bloomberg (or such other commercially
available source providing quotations of BBA LIBOR as designated by Lender from
time to time) at approximately 11:00 A.M. (London time) 2 Banking Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period; provided however, if more than BBA LIBOR Rate is specified, the
applicable rate shall be the arithmetic mean of all such rates.  If, for any
reason, such rate is not available, the term LIBOR (London Interbank Offered
Rate) shall mean, with respect to any LIBOR Rate Loan for the Interest Period
applicable thereto, the rate of interest per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Lender to be the average
rates per annum at which deposits in dollars are offered for such Interest
Period to major banks in the London Interbank market in London, England at
approximately 11:00 A.M. (London time) 2 Banking Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.

 
9

--------------------------------------------------------------------------------

 

“LIBOR Interest Rate Option” has the meaning given to such term in Section 3.1
herein.


“LIBOR Lending Office” means, as to any Lender, such office of such Lender as
such Lender may from time to time specify to the Agent and the Borrower as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


“LIBOR Market Index Rate” means, for any day, the rate for one (1) month U.S.
dollar deposits as reported on Telerate page 3750 as of 11:00 a.m., London time,
on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the Agent
from another recognized source or interbank quotation).


 “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Agent pursuant to the following formula:


LIBOR Rate =
LIBOR
 
1.00 - Eurodollar Reserve Percentage



“LIBOR Rate Loan” means a Loan the rate of interest applicable to which is based
on the LIBOR Rate as described in Section 3.1.2 herein.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).


“Line” has the meaning given to such term in Section 2.1 herein.


“Line Note” has the meaning given to such term in Section 2.1 herein.


“Line Request” has the meaning given to such term in Section 2.5 herein.


“Loan Documents” means this Agreement, the Line Notes, the Mortgages, the
Assignments of Leases, the Collateral Assignments of Hotel Management
Agreements, the Guaranties and all other documents executed or delivered by the
Credit Parties and their respective Subsidiaries and Affiliates pursuant to this
Agreement, as they may be amended from time to time.

 
10

--------------------------------------------------------------------------------

 

“Loans” means the unpaid balance of advances under the Line, which may be Prime
Rate Loans or LIBOR Rate Loans.


“Material Adverse Effect” and “Material Adverse Change” means a material adverse
effect on (a) the businesses, properties, operations or financial conditions of
the Credit Parties taken as a whole, (b) the ability of the Credit Parties taken
as a whole to perform their obligations, when such obligations are required to
be performed, under this Agreement, any of the Notes or any other Loan Document
or (c) the validity or enforceability of this Agreement, any of the Notes, any
of the other Loan Documents, any Hedging Agreement or the rights or remedies of
the Agent or the Lenders hereunder or thereunder, in any material respect.


“Minimum Debt Service Coverage Ratio” means 1.35:1.00.


“Mortgage” or “Mortgages” means, individually or collectively, as applicable,
each Mortgage and Security Agreement from the fee owner, as grantor, to Agent,
and relating to any of the Mortgaged Properties, as the same may be amended,
modified, supplemented or restated from time to time.


“Mortgaged Property” or “Mortgaged Properties” means, individually or
collectively, as applicable, any of  the hotel properties identified on Schedule
1.1(a) hereto and such additions, replacements or substitutions thereto and
therefore as may approved by Lenders pursuant to Section 13.10 hereof.


“Multiemployer Plan” means a plan described in Section 3(37) or 4001(a)(3) of
ERISA or Section 414 of the Internal Revenue Code of 1986, as amended from time
to time, which cover employees of Borrower or any ERISA Affiliate.


“Net Operating Income” means Borrower’s consolidated gross revenues less
expenses (excluding depreciation, interest and amortization).


“Net Unencumbered Asset Value of Borrower Properties” means an amount equal to
the aggregate purchase price paid for, and costs (if any) capitalized subsequent
to the acquisition of, land, buildings, related improvements, furniture,
fixtures and equipment constituting the hotel properties wholly-owned by the
Borrower and/or its Affiliates (excluding hotel properties owned by Borrower
and/or its Affiliates in a joint venture with any third party unaffiliated with
Borrower) (collectively, the “Borrower Hotel Properties”), less the aggregate
purchase price paid for, and costs (if any) capitalized subsequent to the
acquisition of land, buildings, related improvements, furniture, fixtures and
equipment constituting the Mortgaged Properties, less the outstanding principal
balance of any Indebtedness secured by a mortgage, deed of trust or other
security instrument encumbering Borrower Hotel Properties other than the
Mortgaged Properties, in each case before making any deductions on account of
accumulated depreciation, as shown on Borrower’s financial statements provided
pursuant to Article IX of this Agreement.  A representative calculation of Net
Unencumbered Asset Value of Borrower Properties in accordance with the foregoing
definition is attached hereto as Schedule B.

 
11

--------------------------------------------------------------------------------

 

“Net Worth” means, as of any date, net worth of Borrower as determined in
accordance with GAAP.


“New Lender” has the meaning given to such term in Section 2.7 herein.


“Note” or “Notes” means the promissory note or notes of the Borrower in favor of
each of the Lenders evidencing the Loans provided pursuant to Section 2.1,
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to
time.


“Obligations” means, without duplication, (a) all of the obligations,
indebtedness and liabilities of the Credit Parties to the Lenders and the Agent,
whenever arising, under this Agreement, the Notes or any of the other Loan
Documents including principal, interest, fees, Letter of Credit Obligations,
reimbursements and indemnification obligations and other amounts (including, but
not limited to, any interest accruing after the occurrence of a filing of a
petition of bankruptcy under the Bankruptcy Code with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code), and (b) all Swap Obligations owing to one or more Lenders or
their respective Affiliates, provided that at or prior to the time that any
transaction relating to such Swap Obligations is executed, the Lender or
Affiliate party thereto (other than Agent) shall have delivered written notice
to the Agent that such a transaction has been entered into and that it
constitutes an Obligation entitled to the benefits of the Loan Documents.


“Obligor” means each maker, mortgagor, guarantor, or other obligor under or with
respect to any Collateral Document.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Operating Real Estate Value” means the aggregate EBITDA generated by the
Borrower and its Subsidiaries for the preceding Fiscal Quarter annualized and
capitalized at the higher of (i) 10.0%; or (ii) the national average
capitalization rate as determined by Korpacz Real Estate Investor Survey for
limited service hotels; the capitalization rate shall be adjusted not more than
annually. For the purposes of determining Operating Real Estate Value, EBITDA
from the properties acquired during the prior quarter or disposed of during the
prior Fiscal Quarter shall be excluded.


“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001, as amended.


“Permitted Investments” means:


(a)            cash and Cash Equivalents;

 
12

--------------------------------------------------------------------------------

 

(b)            receivables owing to any Credit Party or any of their
Subsidiaries and advances to suppliers, in each case if created, acquired or
made in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;


(c)            Investments in and loans to any Credit Parties;


(d)            Investments received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;


(e)            Investments, acquisitions or transactions permitted under Section
8.7; and


(f)             Hedging Agreements to the extent permitted pursuant to Section
8.1(e).


“Permitted Liens” means:


(a)            Liens created by or otherwise existing, under or in connection
with this Agreement or the other Loan Documents in favor of the Lenders;


(b)            Liens in favor of a Hedging Agreement Provider in connection with
any Hedging Agreement, but only (i) to the extent such Liens secure obligations
under Hedging Agreements with any Lender, or any Affiliate of a Lender, (ii) to
the extent such Liens are on the same collateral as to which the Agent on behalf
of the Lenders also has a Lien and (iii) if such Hedging Agreement Provider and
the Agent, on behalf of the Lenders shall share pari passu in the collateral
subject to such Liens;


(c)            Liens securing purchase money indebtedness to the extent
permitted under Section 8.1;


(d)            Liens for taxes, assessments, charges or other governmental
levies not yet due or as to which the period of grace (not to exceed sixty (60)
days), if any, related thereto has not expired or which are being contested in
good faith by appropriate proceedings; provided that adequate reserves with
respect thereto are maintained on the books of the Credit Parties or their
Subsidiaries, as the case may be, in conformity with GAAP;


(e)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings; provided that a reserve or other
appropriate provision has been made therefor and the aggregate amount of such
Liens is less than $175,000;


(f)             mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business under any construction contract which
are not overdue for a period of more than sixty (60) days or which are being
contested in good faith by appropriate proceedings; provided that a reserve or
other appropriate provision has been made therefor;


(g)            pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements in an aggregate amount not to exceed $175,000;

 
13

--------------------------------------------------------------------------------

 

(h)            deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;


(i)             any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses; provided that such extension, renewal or replacement Lien
shall be limited to all  or a part of the property which secured the Lien so
extended, renewed or replaced (plus improvements on such property);


(j)             easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such lien is
attached;


(k)            Liens on equipment arising from precautionary UCC financing
statements relating to the lease of such equipment to the extent permitted by
this Agreement;


(l)             Liens existing on the Closing Date and set forth on Schedule
8.4; provided that (i) no such Lien shall at any time be extended to cover
property or assets other than the property or assets subject thereto on the
Closing Date and (ii) the Indebtedness secured by such Liens shall remain
permitted pursuant to Section 8.1; and


(m)           any attachment or judgment Lien not constituting an Event of
Default.


“Person” means an individual, a Corporation or a government or any agency or
subdivision thereof, or any other entity.


“Potential Default” means the occurrence of any event which, with the giving of
notice or passage of time or both, would constitute an Event of Default.


“Prime Rate” means the variable rate of interest published from time to time in
the Wall Street Journal as the Prime Rate.


“Prime Rate Loan” means a Loan the rate of interest applicable to which is based
on the Prime Rate, as described in Section 3.1.1 herein.


“Recovery Event” means theft, loss, physical destruction or damage, taking or
similar event with respect to any property or assets owned by any of the Credit
Parties or any of their Subsidiaries which results in the receipt by any of the
Credit Parties or any of their Subsidiaries of any cash insurance proceeds or
condemnation award payable by reason thereof.


“Replacement Guarantor” means any Person, reasonably acceptable to Agent, who
becomes a Guarantor hereunder pursuant to Section 4.14 hereof or otherwise.

 
14

--------------------------------------------------------------------------------

 

“Required Lenders” means at any time, Lenders which are then in compliance with
their obligations hereunder (as determined by the Agent) and holding in the
aggregate at least sixty-six and two-thirds percent (66 2/3%) of (i) the
Commitment (and participation interests therein) and the outstanding Loans (and
participation interests therein) or (ii) if the Commitment have been terminated,
the outstanding Loans and participation interests (including the participation
interests of the Issuing Bank in any Letters of Credit).


“Restricted Payment” means, as to any Person  (a) any dividend or other
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of such Person, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of such
Person, now or hereafter outstanding, (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of such Person, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation, (e) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Debt; (f) any payment of any management or
consulting fee to any Person; or (g) any payment of any bonus or other form of
compensation (other than salary)  to any Person who is directly or indirectly a
significant partner, shareholder, owner, managing member or Affiliate of such
Person.


“RevPAR” means revenue per available room.


“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement /ofac/sanctions/index.html, or as
otherwise published from time to time.


“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.


“Secured Parties” means collectively, (i) the Agent, (ii) the Lenders (including
the Agent), (iii) the Issuing Lender, (iv) any Hedging Agreement Provider which
is a counterparty to any Hedging Agreement, provided that with respect to clause
(iv) the Lender or Affiliate of a Lender party thereto (other than Agent or its
Affiliates) shall have delivered (or shall promptly deliver) written notice to
the Agent that such a transaction has been entered into and that it constitutes
an Obligation entitled to the benefits of the Collateral Documents.


“Special Materials” means any and all materials which, under Environmental
Requirements, require special handling in use, generation, collection, storage,
treatment or disposal, or payment of costs associated with responding to the
lawful directives of any court or agency of competent jurisdiction. Special
Materials shall include, without limitation: (i) any flammable substance,
explosive, radioactive material, hazardous material, hazardous waste, toxic
substance, solid waste, pollutant, contaminant or any related material, raw
material, substance, product or by-product of any substance specified in or
regulated or otherwise affected by any Environmental Requirements (including but
not limited to any "hazardous substance" as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
any similar state or local law), (ii) any toxic chemical or other substance from
or related to industrial, commercial or institutional activities, and (iii)
asbestos, gasoline, diesel fuel, motor oil, waste and used oil, heating oil and
other petroleum products or compounds, polychlorinated biphenyls, radon, urea
formaldehyde and lead-containing materials.

 
15

--------------------------------------------------------------------------------

 

“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligation to Lenders in a manner acceptable to Agent in its sole discretion.


“Subsidiary” means a Corporation (a) which is organized under the laws of the
United States or any state thereof, or any other country or jurisdiction, (b)
which conducts substantially all of its business and has substantially all of
its assets within the United States, and (c) of which more than fifty percent
(50%) of its outstanding voting stock of every class (or other voting equity
interest) is owned by Borrower or one or more of its Subsidiaries.


“Substitute Collateral” means any real property, together with the improvements
thereon, owned by an Affiliate or Subsidiary of Borrower or the Trust, in
respect of which Agent shall have received an Appraisal and such other reports,
documents and instruments as may be required by Agent pursuant to Section 4.14
hereof.  Upon the delivery of Substitute Collateral to Agent and the acceptance
thereof by Agent and Lenders, the Substitute Mortgage and the Substitute
Assignment of Leases delivered to Agent shall constitute Collateral Documents
and the Land and Improvements to which they relate shall constitute Mortgaged
Property.


“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under a Hedging Agreement.


“Swingline Loan” has the meaning given to such term in Section 2.5(a)(i) hereof.


“Swingline Sublimit” has the meaning given to such term in Section 2.5(a)(i)
hereof.


“Tangible Net Worth” means the value of the Borrower’s total assets (including
leaseholds and leasehold improvements and reserves against assets, but excluding
goodwill, patents, trademarks, trade names, organization expense, unamortized
debt discount and expense, capitalized or deferred research and development
costs, deferred marketing expenses, and other like intangibles, and monies due
from affiliates, officers, employees, shareholders or managers of the Borrower)
less total liabilities, including, but not limited to accrued and deferred
income taxes, but excluding the non-current portion of Subordinated Liabilities.


“Total Funded Debt” means all outstanding liabilities for borrowed money and
other interest-bearing liabilities, including current and long-term debt, less
the non-current portion of Subordinated Liabilities.

 
16

--------------------------------------------------------------------------------

 

“Tranche” means the collective reference to LIBOR Rate Loans with Interest
Periods which begin and end on the same day.


“Type B Loans” has the meaning given to such term in Section 2.6.2(a) herein.


“UCC” means the Uniform Commercial Code, as presently and hereafter enacted in
the Commonwealth of Pennsylvania.  Any term used in this Agreement which is
defined in the UCC and not otherwise defined in this Agreement or in any other
Loan Document has the meaning given to the term in the UCC.


“Variable Rate Debt” means any Indebtedness bearing interest at a variable rate.


Section 1.2            Other Definitional Provisions.


(a)            Unless otherwise specified therein, all terms defined in this
Agreement have the defined meanings when used in the Notes or other Loan
Documents or any certificate or other document made or delivered pursuant
hereto.


(b)            The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.


(c)            The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 
17

--------------------------------------------------------------------------------

 

ARTICLE II
THE LINE: USE OF PROCEEDS




Section 2.1             Line of Credit.


(a)            Lenders will establish for Borrower for and during the period
from the date hereof and until the Expiration Date, subject to the terms and
conditions hereof, a revolving line of credit (the “Line”) pursuant to which
Lenders will from time to time make Loans to Borrower in an aggregate
outstanding principal amount not to exceed at any time the Committed
Amount.  Each Lender severally agrees to make Loans to Borrower from time to
time in an amount equal to such Lender’s Commitment Percentage of the advance
under the Line requested by Borrower and in an aggregate principal amount up to
its Commitment Percentage of the Committed Amount; provided, however, that (i)
with regard to each Lender individually, the aggregate principal amount of such
Lender’s Commitment Percentage of Loans plus Letter of Credit Obligations shall
not exceed such Lender’s Commitment Percentage of the Committed Amount and (ii)
with regard to the Lenders collectively, the aggregate principal amount of Loans
plus Letter of Credit Obligations shall not exceed the Committed
Amount.  Neither Agent nor any other Lender shall be obligated to advance the
share of any other Lender.  Agent shall not be required to make the full amount
of any requested advance unless and until it receives funds representing each
other Lender’s Commitment Percentage of such requested advance, but Agent shall
advance to Borrower that portion of the requested advance equal to the
Commitment Percentages of such requested advance which it has received from
Lenders.  Within the limits of the Line, Borrower may borrow, repay and
re-borrow under the Line. The Line shall be subject to all terms and conditions
set forth in all of the Loan Documents, which terms and conditions are
incorporated herein.


(b)            The obligations to repay the Loans and to pay interest thereon
shall be evidenced by a promissory note of Borrower to Agent in substantially
the form of Exhibit A attached hereto (“Line Note”).  In the event a Lender
requests a separate promissory note of Borrower representing such Lender’s
Commitment, Borrower hereby agrees to execute and deliver to such Lender a
separate Line Note substantially in the form of Exhibit A attached hereto,
payable to the order of such Lender in a principal amount equal to such Lender’s
Commitment and representing the obligations of Borrower to pay such Lender the
amount of such Lender’s Commitment or, if less, the aggregate unpaid principal
amount of all Loans made by such Lender hereunder, plus interest accrued
thereon, as set forth herein.  All payments under the Line Notes shall be
remitted by Borrower to Agent.  In the event any Lender receives a Loan payment
directly from Borrower, such Lender shall immediately remit the entire amount of
such payment to Agent, to be disbursed by Agent in accordance with Section 13.13
hereof. Borrower irrevocably authorizes each Lender to make or cause to be made
appropriate notations on its Line Note, or on a record pertaining thereto,
reflecting Loans and repayments thereof.  The outstanding amount of the Loans
set forth on such Lender’s Line Note or record shall be prima facie evidence of
the principal amount thereof owing and unpaid to such Lender, but the failure to
make such notation or record, or any error in such notation or record shall not
limit or otherwise affect the obligations of Borrower hereunder or under any
Line Note to make payments of principal of or interest on any Line Note when
due.  Any references herein to a “Note” or “Notes” shall be deemed to mean and
refer to each Line Note individually and all Line Notes collectively.

 
18

--------------------------------------------------------------------------------

 

(c)            For all Loans other than Swingline Loans, each Lender shall make
its Commitment Percentage of each advance available to Agent, for the account of
the Borrower, in funds immediately available to Agent at Agent’s designated
office by 1:00 p.m. on the date specified in the applicable Line Request.  For
Swingline Loans, each Lender shall make its Commitment Percentage of each
advance available to Agent, for the account of the Borrower, in funds
immediately available to Agent at Agent’s designated office on the Business Day
next succeeding the date specified in the applicable Line Request.  If Agent
does not receive each other Lender’s Commitment Percentage of an advance, and
Agent elects, in its sole discretion, to make the advance on behalf of Lenders
or any of them, Agent shall be entitled to recover each Lender’s Commitment
Percentage of each such advance together with interest at a per annum rate equal
to the Federal Funds Rate during the period commencing on the date such advance
is made and ending on (but excluding) the date Agent recovers such amount;
provided, however, that for advances made by Agent on behalf of Lenders for
Swingline Loans, Agent shall be entitled to recover interest on such advance
only from each Lender that fails to make its Commitment Percentage of such
advance timely available to Agent.  Each Lender is absolutely and
unconditionally obligated, without deduction or setoff of any kind, to forward
to Agent its Commitment Percentage of each advance made pursuant to the terms of
this Agreement.  To the extent Agent is not reimbursed by such Lender, Borrower
shall repay Agent immediately upon demand such amount.  Agent also shall be
entitled to recover any and all actual losses and damages (including, without
limitation, reasonable attorneys’ fees) from any Lender failing to so advance
upon demand of Agent.  Agent may set off the obligations of a Lender under this
paragraph against any distributions of payments of the Obligations, which Agent
would otherwise make available to such Lender, at any time.


(d)            To the extent and during the time period in which any Lender
fails to provide or delays providing its respective payment to Agent pursuant to
subparagraph (a) above, such Lender’s percentage of all payments of the
Obligations (but not its Commitment Percentage of future advances required to be
funded by such Lender) shall decrease to reflect the actual percentage which its
actual outstanding Loans bears to the total outstanding Loans of all
Lenders.  During the time period in which any Lender fails to provide or delays
providing its respective payment to Agent pursuant to subparagraph (a) above,
such Lender shall not be entitled to give instructions to Agent or to approve,
disapprove, consent or to vote on any matters relating to this Agreement and the
other Loan Documents.  All amendments, waivers and other modifications of this
Agreement and the other Loan Documents may be made without regard to such Lender
and, for purposes of the definition of Required Lenders, such Lender shall be
deemed not to be a Lender.


(e)            All Loans shall be repaid in full on the Expiration Date, as the
same may be renewed pursuant to Section 4.12.

 
19

--------------------------------------------------------------------------------

 

Section 2.2             Letters of Credit.


2.2.1         Issuance of Letters of Credit.  Subject to the terms and
conditions hereof and of the Letter of Credit Documents, if any, and any other
terms and conditions which the Issuing Bank may reasonably require, the Lenders
will participate in the issuance by the Issuing Bank from time to time of such
Letters of Credit in Dollars from the Closing Date until the Expiration Date as
Borrower may request, in a form acceptable to the Issuing Bank; provided,
however, that (a) the Letter of Credit Obligations outstanding shall not at any
time exceed Twenty-Five Million Dollars ($25,000,000) (the “Letter of Credit
Committed Amount”) and (b) the sum of the aggregate principal amount of
outstanding Loans plus Letter of Credit Obligations outstanding shall not at any
time exceed the lesser of the Committed Amount and the Borrowing Base.  No
Letter of Credit shall (x) have an original expiry date more than one year from
the date of issuance or (y) as originally issued or as extended, have an expiry
date extending beyond the Expiration Date.  Each Letter of Credit shall comply
with the related Letter of Credit Documents.  The issuance and expiry date of
each Letter of Credit shall comply with the related Letter of Credit
Documents.  The issuance and expiry date of each Letter of Credit shall be a
Business Day.


2.2.2         Notice and Reports.  The request for the issuance of a Letter of
Credit shall be submitted by Borrower to the Issuing Bank at least five (5)
Business Days prior to the requested date of issuance.  The Issuing Bank will,
upon request, disseminate to each of the Lenders a detailed report specifying
the Letters of Credit which are then issued and outstanding and any activity
with respect thereto which may have occurred since the date of the prior report,
and including therein, among other things, the beneficiary, the face amount and
the expiry date as well as any payment or expirations which may have occurred.


2.2.3         Participation.   Each Lender, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Bank in such Letter of Credit and the obligations arising thereunder, in
each case in an amount equal to its Commitment Percentage of such Letter of
Credit, and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Bank therefor
and discharge when due, its Commitment Percentage of the obligations arising
under such Letter of Credit.  Without limiting the scope and nature of each
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Bank has not been reimbursed as required hereunder or under any such Letter of
Credit, each such Lender shall pay to the Issuing Bank its Commitment Percentage
of such unreimbursed drawing pursuant to the provisions of Section
2.2.4(c).  The obligation of each Lender to so reimburse the Issuing Bank shall
be absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event.  Any such
reimbursement shall not relieve or otherwise impair the obligation of Borrower
to reimburse the Issuing Bank under any Letter of Credit, together with interest
as hereinafter provided.


2.2.4         Reimbursement.


(a)            In the event of any drawing under any Letter of Credit, the
Issuing Bank will promptly notify Borrower.  Unless Borrower shall immediately
notify the Issuing Bank that Borrower intends to otherwise reimburse the Issuing
Bank for such drawing, Borrower shall be deemed to have requested that the
Lenders make a Loan in the amount of the drawing as provided in Section 2.2.5 on
the related Letter of Credit, the proceeds of which will be used to satisfy the
related reimbursement obligations.

 
20

--------------------------------------------------------------------------------

 

(b)            Borrower promises to reimburse the Issuing Bank on the day of
drawing under any Letter of Credit (either with the proceeds of a Loan obtained
hereunder or otherwise) in same day funds.  If Borrower shall fail to reimburse
the Issuing Bank as provided hereinabove, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the Prime Rate plus
three percent (3%).  Borrower’s reimbursement obligations hereunder shall be
absolute and unconditional under all circumstances irrespective of any  rights
of setoff, counterclaim or defense to payment Borrower may claim or have against
the Issuing Bank, the Agent, the Lenders, the beneficiary of the Letter of
Credit drawn upon or any other Person, including without limitation any defense
based on any failure of Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit.


(c)            The Issuing Bank will promptly notify the other Lenders of the
amount of any unreimbursed drawing and each Lender shall promptly pay to the
Agent for the account of the Issuing Bank in Dollars and in immediately
available funds, the amount of such Lender’s Commitment Percentage of such
unreimbursed drawing.  Such payment shall be made on the Business Day such
notice is received by such Lender from the Issuing Bank if such notice is
received at or before 2:00 P.M. otherwise such payment shall be made at or
before 12:00 Noon on the Business Day next succeeding the day such notice is
received.  If such Lender does not pay such amount to the Issuing Bank in full
upon such request, such Lender shall, on demand, pay to the Agent for the
account of the Issuing Bank interest on the unpaid amount during the period from
the date of such drawing until such Lender pays such amount to the Issuing Bank
in full at a rate per annum equal to, if paid within two (2) Business Days of
the date that such Lender is required to make payments of such amount pursuant
to the preceding sentence, the Federal Funds Rate and thereafter at a rate equal
to the Prime Rate.  Each Lender’s obligation to make such payment to the Issuing
Bank, and the right of the Issuing Bank to receive the same, shall be absolute
and unconditional, shall not be affected by any circumstance whatsoever and
without regard to the termination of this Agreement or the Commitments
hereunder, the existence of a Default or Event of Default or the acceleration of
the obligations of Borrower hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever.


(d)            Simultaneously with the making of each payment by a Lender to the
Issuing Bank, such Lender shall, automatically and without any further action on
the part of the Issuing Bank or such Lender, acquire a participation in an
amount equal to such payment (excluding the portion of such payment constituting
interest owing to the Issuing Bank) in the related unreimbursed drawing portion
of the Letter of Credit Obligation and in the interest thereon and in the
related Letter of Credit Documents, and shall have a claim against Borrower with
respect thereto.

 
21

--------------------------------------------------------------------------------

 

2.2.5         Repayment with Loans.


(a)            On any day on which Borrower shall have requested, or been deemed
to have requested, a Loan advance to reimburse a drawing under a standby Letter
of Credit, the Agent shall give notice to the Lenders that a Loan has been
requested or deemed requested by Borrower to be made in connection with a
drawing under a Letter of Credit, in which case a Loan advance shall be
immediately made to Borrower by all Lenders (without giving effect to any
termination of the Commitments pursuant to Section 12.2) pro rata based on the
respective Commitment Percentages of the Lenders (determined before giving
effect to any termination of the Commitments pursuant to Section 12.2) and the
proceeds thereof shall be paid directly by the Agent to the Issuing Bank for
application to the respective Letter of Credit Obligations.


(b)            Each such Lender hereby irrevocably agrees to make its Commitment
Percentage of each such Loan immediately upon any such request or deemed request
in the amount, in the manner and on the date specified in the preceding sentence
notwithstanding:  (i) the amount of such borrowing may not comply with the
minimum amount for advances of Loans otherwise required hereunder, (ii) whether
any conditions specified in Article XI are then satisfied, (iii) whether a
Default or an Event of Default then exists, (iv) failure for any such request or
deemed request for Revolving Loan to be made by the time otherwise required
hereunder, (v) whether the date of such borrowing is a date on which Loans are
otherwise permitted to be made hereunder or (vi) any termination of the
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing.


(c)            In the event that any Loan cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
commencement of a bankruptcy or insolvency proceeding with respect to Borrower),
then each such Lender hereby agrees that it shall forthwith purchase (as of the
date such borrowing would otherwise have occurred, but adjusted for any payments
received from Borrower on or after such date and prior to such purchase) from
the Issuing Bank such participation in the outstanding Letter of Credit
Obligations as shall be necessary to cause each such Lender to share in such
Letter of Credit Obligations ratably (based upon the respective Commitment
Percentages of the Lenders (determined before giving effect to any termination
of the Commitments pursuant to Section 12.2)), provided that at the time any
purchase of participation pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Issuing Bank, to the extent
not paid to the Issuing Bank by Borrower in accordance with the terms of Section
2.2.3, interest on the principal amount of participation purchased for each day
from and including the day upon which such borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to, if paid within two (2) Business Days of the date of the Loan
advance, the Federal Funds Rate, and thereafter at a rate equal to the Prime
Rate.


2.2.6         Renewal, Extension.  The renewal or extension of any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.


2.2.7         Uniform Customs and Practices.  The Issuing Bank may provide that
the Letters of Credit shall be subject to The Uniform Customs and Practice for
Documentary Credits, as published as of the date of issue by the International
Chamber of Commerce (the “UCP”), in which case the UCP may be incorporated by
reference therein and deemed in all respects to be a part thereof.

 
22

--------------------------------------------------------------------------------

 

2.2.8         Indemnification; Nature of Issuing Bank’s Duties.


(a)            In addition to their other obligations under this Section 2.2,
Borrower agrees to protect, indemnify, pay and save the Issuing Bank harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that the
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit or (ii) the failure of the Issuing Bank
to honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).


(b)            As between Borrower and the Issuing Bank, Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  The Issuing Bank shall not be responsible:  (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (iv) for
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under a Letter of Credit or of the proceeds thereof; and
(v) for any consequences arising from causes beyond the control of the Issuing
Bank, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Bank’s rights or
powers hereunder.


(c)            In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Issuing Bank, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing Bank
under any resulting liability to Borrower.  It is the intention of the parties
that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Bank against any and all risks involved in the issuance of
the Letters of Credit, all of which risks are hereby assumed by Borrower,
including, without limitation, any and all Government Acts.  The Issuing Bank
shall not, in any way, be liable for any failure by the Issuing Bank or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Bank.


(d)            Nothing in this Section 2.2.8 is intended to limit the
reimbursement obligations of Borrower contained in Section 2.2.4 above.  The
obligations of Borrower under this Section 2.2 shall survive the termination of
this Agreement.  No act or omission of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Bank to enforce any right, power or benefit under this Agreement.

 
23

--------------------------------------------------------------------------------

 

(e)            Notwithstanding anything to the contrary contained in this
Section 2.2.8, Borrower shall have no obligation to indemnify the Issuing Bank
in respect of any liability incurred by the Issuing Bank (i) arising solely out
of the gross negligence or willful misconduct of the Issuing Bank, as determined
by a court of competent jurisdiction, or (ii) caused by the Issuing Bank’s
failure to pay under any Letter of Credit after presentation to it of a request
strictly complying with the terms and conditions of such Letter of Credit, as
determined by a court of competent jurisdiction, unless such payment is
prohibited by any law, regulation, court order or decree.


2.2.9         Responsibility of Issuing Bank.  It is expressly understood and
agreed that the obligations of the Issuing Bank hereunder to the Lenders are
only those expressly set forth in this Agreement and that the Issuing Bank shall
be entitled to assume that the conditions precedent set forth herein have been
satisfied unless it shall have acquired actual knowledge that any such condition
precedent has not been satisfied; provided, however, that nothing set forth in
this Section 2.2 shall be deemed to prejudice the right of any Lender to recover
from the Issuing Bank any amounts made available by such Lender to the Issuing
Bank pursuant to this  Section 2.2 in the event that it is determined by a court
of competent jurisdiction that the payment with respect to a Letter of Credit
constituted gross negligence or willful misconduct on the part of the Issuing
Bank.


2.2.10       Conflict with Letter of Credit Documents.  In the event of any
conflict between this Agreement and any Letter of Credit Document (including any
letter of credit application), this Agreement shall control.


Section 2.3             Commitments.


Subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein, each of the Lenders severally
agrees to lend to Borrower at any time or from time to time on or after the
Closing Date and before the Expiration Date, such Lender’s Commitment Percentage
of the Loans and Letter of Credit obligations as may be requested or deemed
requested by Borrower.


Section 2.4             Use of Proceeds.


Borrower agrees to use advances under the Line (a) for the repayment of all
amounts outstanding under the Existing Loan Agreement, (b) for working capital
and general corporate purposes (including without limitation, the payment of
distributions or dividends to partners or shareholders of the Credit Parties, as
the case may be) and (c) to acquire additional hotels or an interest therein,
and for no other purpose.

 
24

--------------------------------------------------------------------------------

 

Section 2.5             Advances of the Line.


(a)            Borrower shall give Agent prior written notice of a proposed
advance of the Line (each a “Line Request”) in the form attached hereto as
Exhibit B, as follows:


(i)             For a Prime Rate Loan in an amount up to and including
$10,000,000 (the “Swingline Sublimit”), Borrower shall submit a Line Request to
Agent not later than 2:00 p.m. on any Business Day for an advance requested by
Borrower to be made on the same Business Day, and such advance (a “Swingline
Loan”) shall be made to Borrower on the same Business Day, subject to
satisfaction of the conditions set forth in Section 2.5(d).  In the event the
Line Request for such Prime Rate Loan is received by Agent after 2:00 p.m. on
any Business Day, such advance shall be made to Borrower on the next succeeding
Business Day, subject to satisfaction of the conditions set forth in Section
2.5(d).  The aggregate principal amount of the Swingline Loans outstanding shall
not at any time exceed the Swingline Sublimit.  


(ii)            For a Prime Rate Loan in the amount of $10,100,000 or more,
Borrower shall submit a Line Request to Agent not later than 2:00 p.m. on any
Business Day and not less than twenty-four (24) hours prior to the time by which
Borrower has requested that such advance be made, and such advance shall be made
to Borrower not later than the time Borrower has requested that such advance by
made in the Line Request, provided such time is at least twenty-four (24) hours
after the time Borrower has submitted such Line Request and subject to
satisfaction of the conditions set forth in Section 2.5(d).


(iii)           For a LIBOR Rate Loan, Borrower shall submit a Line Request to
Agent not later than 3:00 p.m. on any Business Day and not less than forty-eight
(48) hours (not including hours on any day not a Business Day) prior to the time
by which Borrower has requested that such advance be made, and such advance
shall be made to Borrower not later than the time Borrower has requested that
such advance by made in the Line Request, provided such time is at least
forty-eight (48) hours after the time Borrower has submitted such Line Request
and subject to satisfaction of the conditions set forth in Section 2.5(d).


(b)            Each Line Request shall (i) state the principal amount to be
advanced and the use of the proceeds of the Line being requested (including any
acquisition to which such use relates), (ii) include a description of the
economics of any acquisition, (iii) designate the Interest Rate Option
(including the designation of the applicable Interest Period for any LIBOR Rate
Loan as 30, 60, 90 or 180 days) and (iv) contain such other information as Agent
may request in the exercise of its reasonable discretion.


(c)            All advances requested by Borrower must be in the minimum amount
of $100,000 and integral multiples of $100,000 in excess thereof.


(d)            Provided that all of the conditions precedent to Agent making
such advance have occurred, and provided further that the making of such advance
will not cause Borrower to be in default of the covenants and conditions set
forth in this Agreement (including without limitation Article VII herein), Agent
shall make the proceeds of such advance available to Borrower by crediting the
amount thereof to Borrower’s deposit account with Agent.

 
25

--------------------------------------------------------------------------------

 

Section 2.6             Conditions to Advances; Borrowing Base.


Lenders agree, subject to the terms and conditions of this Agreement, from time
to time, to make loans and advances to Borrower hereunder on a revolving
basis.  Such Loans shall be subject to the following conditions:


2.6.1         Type A Loans.


(a)            Lenders will advance such amounts as Borrower may request, up to
Eighty-Seven Million Seven Hundred Fifty Dollars ($87,750,000), for secured
Loans (“Type A Loans”) (as such amount may be increased from time to time
pursuant to a Commitment Increase, up to a maximum amount of One Hundred
Twenty-Five Million Dollars ($125,000,000)); provided however, that the sum of
the aggregate amount of outstanding (i) Type A Loans, (ii) Type B Loans and
(iii) Letter of Credit obligations shall not at any time exceed the Committed
Amount.


(b)            Type A Loans shall be subject to the following additional
conditions:


 
(i)
The aggregate amount of all Type A Loans outstanding shall not exceed at any
time the lesser of:



 
(A)
67% of the Appraised Value of the Mortgaged Properties; or



 
(B)
An amount that would cause the Debt Service Coverage Ratio of the Borrower to
exceed the Minimum Debt Service Coverage Ratio (the “Borrowing Base”).



 
(ii)
Each Type A Loan shall be repaid in full on or prior to the earlier to occur
of:  (A) the date that is eighteen (18) months following the date of the advance
of such Type A Loan by Lenders (the “Due Date”) and (B) the Expiration Date;
provided, however, that Borrower’s failure to repay a Type A Loan when due shall
constitute an Event of Default under Section 12.1(a)(i) hereof only if Borrower
fails to repay such Type A Loan in full on or prior to the earlier to occur
of:  (x) the date that is six (6) months after the Due Date and (y) the
Expiration Date.



 
(iii)
Notwithstanding the above conditions, Borrower may borrow, with the unanimous
written consent of the Lenders in their discretion, Type A Loans in an aggregate
principal amount up to the lesser of (A) one hundred percent (100%) of the
Appraised Value of the Mortgaged Property or (B) the Committed Amount for a
period expiring upon the earlier to occur of (x) the date that is ninety (90)
days after the date such Type A Loan is advanced and (y) the Expiration Date.


 
26

--------------------------------------------------------------------------------

 

2.6.2         Type B Loans.


(a)            Lenders will advance such amounts for Loans (“Type B Loans”) as
Borrower may request, up to an amount equal to the lesser of (i) Forty-Seven
Million Two Hundred Fifty Thousand Dollars ($47,250,000) (as such amount may be
increased from time to time pursuant to a Commitment Increase, up to a maximum
amount of Fifty Million Dollars ($50,000,000)) or (ii) fifty percent (50%) of
the Net Unencumbered Asset Value of Borrower Properties; provided, however, that
the sum of the aggregate amount of outstanding (A) Type A Loans, (B) Type B
Loans and (C) Letter of Credit obligations shall not at any time exceed the
Committed Amount.


(b)            Each Type B Loan shall be repaid in full on or prior to the
earlier to occur of (i) the date that is ninety (90) days following the date of
the advance of such Type B Loan by Lenders and (ii) the Expiration Date.


(c)            Type B Loans shall be secured by a second priority lien and
security interest in the Mortgaged Properties in favor of the Agent, for the
benefit of the Secured Parties, which shall be subordinate and subject only to
the first priority lien and security interest in the Mortgaged Properties
granted to Agent hereunder for the benefit of the Secured Parties.


2.6.3         All Loans shall be Type A Loans or Type B Loans.


Section 2.7             Commitment Increase.


(a)            Borrower may, at any time and from time to time, by notice to
Agent, request an increase (a “Commitment Increase”) in the Committed Amount
from One Hundred Thirty Five Million Dollars ($135,000,000) up to a maximum
amount of One Hundred Seventy-Five Million Dollars ($175,000,000).  The
Committed Amount may be so increased either by (i) admitting additional Lenders
hereunder (each, a “New Lender”) or (ii) increasing the Commitment and
Commitment Percentage of any existing Lender (each, an “Increasing Lender”),
provided that (A) each Commitment Increase shall be in an amount not less than
Five Million Dollars ($5,000,000), (B) the aggregate Commitment Increase does
not exceed Forty Million Dollars ($40,000,000), (C) any Commitment Increase is
subject to satisfaction of the conditions set forth in subparagraph (b) hereof
and (D) no Lender shall be under any obligation to increase its Committed Amount
or  Commitment Percentage, and each Lender may decline to do so in its sole and
absolute discretion.


(b)            As conditions to a Commitment Increase, (i) each New Lender shall
have delivered a Joinder Agreement in the form of Exhibit D attached hereto and
the Agent shall have executed, acknowledged and agreed to same; (ii) if
requested by a New Lender, Borrower shall have executed and delivered to Agent
the applicable Line Note payable to the order of such New Lender; and (iii) the
Credit Parties and each New Lender shall have otherwise executed and delivered
such other instruments and documents as the Agent shall have reasonably
requested in connection with such Commitment Increase, including opinions of
counsel to the Credit Parties.  The form and substance of the documents required
under this subparagraph shall be fully acceptable to the Agent in its
discretion.  The Agent shall promptly provide written notice to all Lenders of
any Commitment Increase.

 
27

--------------------------------------------------------------------------------

 

(c)            After the admission of any New Lender or increase in the
Commitment of any Increasing Lender, Agent shall promptly provide to each Lender
a new Schedule A to the Loan Agreement (and each Lender acknowledges that its
Commitment Percentage under such Schedule will change in accordance with its pro
rata share of the increased Commitment Amount).  In the event that there are any
Loans outstanding after giving effect to a Commitment Increase, upon notice from
Agent to each Lender, the amount of such Loans owing to each Lender shall be
appropriately adjusted to reflect the new Commitment Percentage of each Lender.


(d)            Nothing contained herein shall constitute, or otherwise be deemed
to be, a commitment or agreement on the part of any Lender to increase its
Commitment or Commitment Percentage hereunder or a commitment or agreement on
the part of Borrower or Agent to give or grant to any Lender the right to
increase its Commitment or Commitment Percentage hereunder.




ARTICLE III
INTEREST RATES


Section 3.1             Interest on the Line.


Subject to the provisions of Section 3.2, each Loan shall bear interest as
follows:


3.1.1         Prime Rate Loans.  During such periods as a Loan is a Prime Rate
Loan, each such Prime Rate Loan shall bear interest at a per annum rate equal to
the Prime Rate (the “FBR Interest Rate Option”); and


3.1.2         LIBOR Rate Loans.  During such periods as a Loan is a LIBOR Rate
Loan, each such LIBOR Rate Loan shall bear interest at a per annum rate equal to
the sum of the LIBOR Rate plus two and one-half percent (2.50%) (the “LIBOR
Interest Rate Option”).


3.1.3         Interest on each Loan shall be payable in arrears on each related
Interest Payment Date.


Section 3.2             Default Interest.


From the maturity of the obligations evidenced by the Line Note, as well as upon
the occurrence of an Event of Default, the outstanding principal balance and all
other sums due hereunder and under the Line Note shall bear interest at a rate
which is three percent (3%) in excess of the non-default rate otherwise set
forth herein (“Default Rate”).  The Default Rate shall apply to all sums
evidenced by the Line Note as set forth above, including after entry of a
judgment or judgments against Borrower, and said judgment or judgments shall
bear interest at the Default Rate until satisfied in full.

 
28

--------------------------------------------------------------------------------

 

Section 3.3             Calculation.


Interest will be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed.


Section 3.4             Limitation of Interest to Maximum Lawful Rate.


In no event will the rate of interest payable hereunder exceed the maximum rate
of interest permitted to be charged by applicable law (including the choice of
law rules) and any interest paid in excess of the permitted rate will be
refunded to Borrower. Such refund will be made by application of the excessive
amount of interest paid against any sums outstanding hereunder and will be
applied in such order as Agent may determine. If the excessive amount of
interest paid exceeds the sums outstanding, the portion exceeding the sums
outstanding will be refunded in cash by Agent. Any such crediting or refunding
will not cure or waive any default by Borrower. Borrower agrees, however, that
in determining whether or not any interest payable hereunder exceeds the highest
rate permitted by law, any non-principal payment, including without limitation
prepayment fees and late charges, will be deemed to the extent permitted by law
to be an expense, fee, premium or penalty rather than interest.




ARTICLE IV
PAYMENTS AND FEES; COLLATERAL




Section 4.1             Interest Payments on the Line.


Borrower will pay interest on the outstanding principal balance of each Loan on
the Interest Payment Date for such Loan.


Section 4.2             Principal Payments on the Line; Prepayments.


(a)            Borrower will pay the outstanding principal balance of the Line,
together with any accrued and unpaid interest thereon, and any other sums due
pursuant to the terms hereof, on the Expiration Date.


(b)            Borrower may prepay any Loan in full or in part at any time upon
not less than two (2) Business Days prior via written notice to the Agent,
without premium or penalty, in a minimum principal amount of not less than One
Hundred Thousand Dollars ($100,000) or integral multiples thereof; provided,
however, that upon the prepayment of the principal amount of any LIBOR Rate
Loan, Borrower shall be subject to a breakage fee as set forth in subparagraph
(c) below.  In addition, upon the prepayment of any Loan subject to a Hedging
Agreement, Borrower may be obligated to pay an unwind fee related to such
Hedging Agreement and such unwind fee shall be governed by the Hedging
Agreement.  Any prepayment shall include accrued and unpaid interest to the date
of the prepayment on the principal amount prepaid and all other sums due and
payable hereunder including, without limitation, payment of expenses including
those costs associated with the termination of derivative transactions. Nothing
herein shall be deemed to alter or affect any obligations that Borrower may have
to a Lender or Hedging Agreement Provider under any Hedging Agreement.  All
costs, expenses, and indemnity obligations that may be incurred by a Lender as a
result of any default under, or termination of, a Hedging Agreement shall be:
(i) subject to immediate reimbursement by Borrower; and (ii) secured by the
Collateral Documents.

 
29

--------------------------------------------------------------------------------

 

(c)            The Borrower agrees to hold Lenders harmless from any loss or
expense which the Lenders may sustain or incur as a consequence of the
following:


(i)             the failure of the Borrower to make any required payment of the
principal amount of any LIBOR Rate Loan (including payments made after any
acceleration thereof);


(ii)            the failure of the Borrower to borrow, continue or convert a
Loan after the Borrower has given (or is deemed to have given) a Line Request or
a Notice of Conversion/Continuation;


(iii)           the failure of the Borrower to make any prepayment after the
Borrower has given a notice in accordance with Section 4.2(b);


(iv)           the prepayment (other than pursuant to Section 4.2(b)) of a LIBOR
Rate Loan on a day which is not the last day of the Interest Period with respect
thereto; or


(v)            the conversion of any LIBOR Rate Loan to a Prime Rate Loan on a
day that is not the last day of the applicable Interest Period.


Such breakage fee shall include any loss or expense arising from the liquidation
or re-employment of funds obtained by the Agent to maintain the LIBOR Rate Loan
provided hereunder or from fees payable to terminate the deposits from which
such funds were obtained. Solely for purposes of calculating amounts payable by
the Borrower to the Agent, each LIBOR Rate Loan made by the Agent (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the LIBOR used in determining the interest rate
for such LIBOR Rate Loan by a matching deposit or other borrowing in the
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan is in fact so funded.


Section 4.3             Facility Fee.


Borrower shall pay to Lenders a facility fee in the amount set forth in the Fee
Letter, to be paid to Agent upon execution of this Agreement and disbursed to
Lenders in such amounts as Agent and Lenders have agreed.

 
30

--------------------------------------------------------------------------------

 

Section 4.4             Arrangement Fee.


Borrower shall pay Agent an arrangement fee in the amount set forth in the Fee
Letter, to be paid to Agent upon execution of this Agreement.


Section 4.5             Unused Facility Fee.


Borrower shall pay to Agent for the account of the Lenders on the last day of
each calendar quarter, as partial compensation for extending the Committed
Amount to Borrower, an unused facility fee which shall be determined by
multiplying (a) the positive difference, if any, between (i) the Committed
Amount in effect at such time and (ii) the average daily Loans of Borrower and
the Letter of Credit Obligations outstanding during such quarter by (b)
one-quarter of one percent (0.25%) for the number of days in such quarter.


Section 4.6             Letter of Credit Fees.


(a)            In consideration of the issuance of Letters of Credit hereunder,
Borrower promises to pay to the Agent for the account of each Lender a fee (the
“Letter of Credit Fee”) on such Lender’s Commitment Percentage of the average
daily maximum amount available to be drawn under each such Letter of Credit,
which fee shall be equal to 1.50% of such available amount, computed at a per
annum rate for each day from the date of issuance to the date of
expiration.  The Letter of Credit Fee will be payable quarterly in arrears on
the last day of each calendar quarter.


(b)            In addition to the Letter of Credit Fee payable pursuant to
subparagraph (a) above, Borrower promises to pay to the Issuing Bank, for its
own account without sharing by the other Lenders, the letter of credit fronting
and negotiation fees agreed to by Borrower and the Issuing Bank from time to
time and the customary charges from time to time of the Issuing Bank with
respect to the issuance, amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Bank Fees”).


Section 4.7             Late Charge.


In the event that Borrower fails to pay any principal, interest or other fees or
expenses payable hereunder for a period of at least ten (10) days after the same
shall become due, in addition to paying such sums, Borrower will pay to Agent a
late charge equal to five percent (5%) of such past due payment as compensation
for the expenses incident to such past due payment.


Section 4.8             Payment Method.


Borrower irrevocably authorizes Agent to debit all payments required to be made
by Borrower hereunder or otherwise under the Line, on the date due, from any
deposit account maintained by Borrower with Agent (other than escrow funds owned
legally by Borrower but held in escrow for the beneficial interest of another
Person). Otherwise, Borrower will be obligated to make such payments directly to
Agent. All payments are to be made in immediately available funds. If Agent
accepts payment in any other form, such payment shall not be deemed to have been
made until the funds comprising such payment have actually been received by or
made available to Agent.

 
31

--------------------------------------------------------------------------------

 

Section 4.9             Application of Payments.


Prior to the occurrence of an Event of Default, any and all payments on account
of the Line will be applied first to any amounts due to Agent pursuant to the
Loan Documents, other than principal and interest on the Line; second to accrued
interest due under the Line; and third, to outstanding principal under the
Line.  Following the occurrence of an Event of Default, any and all payments on
account of the Line will be applied to accrued and unpaid interest, outstanding
principal and other sums due hereunder or under the Loan Documents, in such
order as Agent, in its discretion, elects.  If Borrower makes a payment or
payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other person under any
bankruptcy act, state or federal law, common law or equitable cause, then to the
extent of such payment or payments, the obligations or part thereof hereunder
intended to be satisfied shall be revived and continued in full force and effect
as if said payment or payments had not been made.


Section 4.10          Loan Account.


Agent will open and maintain on its books a loan account with respect to
advances made, repayments, prepayments, the computation and payment of interest
and fees and the computation and final payment of all other amounts due and sums
paid to Agent under this Agreement.  Except in the case of manifest error in
computation, such account will be conclusive and binding on the Borrower as to
the amount at any time due to Agent from Borrower under this Agreement or the
Notes.


Section 4.11          Indemnity; Loss of Margin.


(a)            Borrower will indemnify Lenders against any loss or expense which
Lenders sustain or incur as a consequence of an Event of Default, including,
without limitation, any failure of Borrower to pay when due (at maturity, by
acceleration or otherwise) any principal, interest, fee or any other amount due
under this Agreement or the other Loan Documents.  The Credit Parties, jointly
and severally, agree to indemnify and hold harmless Agent and Lenders, their
Affiliates and each of their respective directors, officers, employees and
agents against any and all claims, actions and suits, and from and against any
and all liabilities, losses, damages and expenses of every nature and character
arising out of or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby and thereby, in each case including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding; provided
however, that the Credit Parties shall not be obligated under this paragraph to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeals.  The provisions of
this paragraph shall survive the repayment of the Loans and the termination of
the obligations of the Lenders hereunder.  If a Lender sustains or incurs any
such loss or expense it will from time to time notify Agent in writing of the
amount determined in good faith by such Lender to be necessary to indemnify such
Lender for the loss or expense and Agent shall provide such notice to
Borrower.  Such amount will be due and payable by Borrower to such Lender within
ten (10) days after presentation by such Lender of a statement setting forth a
brief explanation of and such Lender’s calculation of such amount, which
statement shall be conclusively deemed correct absent manifest error. Any amount
payable to the Lenders under this Section will bear interest at the default rate
payable under the Line from the due date until paid, both before and after
judgment.

 
32

--------------------------------------------------------------------------------

 

(b)            In the event that any present or future law, rule, regulation,
treaty or official directive or the interpretation or application thereof by any
central bank, monetary authority or governmental authority, or the compliance
with any guideline or request of any central bank, monetary authority or
governmental authority (whether or not having the force of law):


(i)             subjects a Lender to any tax with respect to any amounts payable
under this Agreement or the other Loan Documents by Borrower or otherwise with
respect to the transactions contemplated under this Agreement or the other Loan
Documents (except for taxes on the overall net income and/or revenues of Agent
imposed by the United States of America, the Commonwealth of Pennsylvania, or
any political subdivision of either of them); or


(ii)            imposes, modifies or deems applicable any deposit insurance,
reserve, special deposit, capital maintenance, capital adequacy, or similar
requirement against assets held by, or deposits in or for the account of, or
loans or advances or commitment to make loans or advances by, any Lender; or


(iii)           imposes upon a Lender any other condition with respect to
advances or extensions of credit or the commitment to make advances or
extensions of credit under this Agreement, and the result of any of the
foregoing is to increase the costs of such Lender, reduce the income receivable
by or return on equity of such Lender or impose any expense upon such Lender
with respect to any advances or extensions of credit or commitments to make
advances or extensions of credit under this Agreement, such Lender shall so
notify Agent in writing and Agent shall provide such notice to Borrower.
 Borrower agrees to pay such Lender the amount of such increase in cost,
reduction in income, reduced return on equity or capital, or additional expense
within ten (10) days after presentation by such Lender of a statement concerning
such increase in cost, reduction in income, reduced return on equity or capital,
or additional expense. Such statement shall set forth a brief explanation of the
amount and such Lender’s calculation of the amount (in determining such amount
the Lender may use any reasonable averaging and attribution methods), which
statement shall be conclusively deemed correct absent manifest error. If the
amount set forth in such statement is not paid within ten (10) days after such
presentation of such statement, interest will be payable on the unpaid amount at
the default rate payable under the Line from the due date until paid, both
before and after judgment.

 
33

--------------------------------------------------------------------------------

 

Section 4.12          Renewal of Line.


Provided no Event of Default has occurred and is then continuing, Borrower, at
least ninety (90) days prior to the Expiration Date, may request in writing to
Agent that Lenders renew the Line for an additional period of one (1) year from
the Expiration Date then in effect.  In the event Borrower requests a renewal of
the Line in accordance with the preceding sentence, Agent will notify Borrower
not less than thirty (30) days prior to the Expiration Date that (a) Lenders
have renewed the Line and that the Expiration Date shall be twelve (12) months
after the Expiration Date then in effect, or (b) Lenders will not renew the
Line.  No Lender shall be under any obligation to renew the Line, and each
Lender may decline to do so in its sole and absolute discretion.  A failure by
Agent to send any such notice shall be deemed to be a determination by Lenders
not to renew the Line.  In the event Lenders determine that they will renew the
Line, Borrower shall, at least five (5) days prior to the then current
Expiration Date, pay to Lenders a renewal fee in the amount of one-quarter of
one percent (0.25%) of the Committed Amount, to be paid to Agent for the account
of each Lender.  If Borrower shall fail to pay such renewal fee to Agent as and
when required, Lenders’ renewal of the Line shall be deemed to be canceled and
shall be null and void and of no further force or effect and the Expiration Date
then in effect shall continue as if Agent had not provided any notice of
renewal.


Section 4.13          Collateral.


As security for the performance of this Agreement and the other Loan Documents
and the payment of the Notes, and as security for the performance of the
Guaranties and all other liabilities of Borrower to Lenders, Borrower and
Guarantors are, contemporaneously with the execution hereof, granting to Agent
security interests, collateral assignments and mortgage liens, as applicable, in
and to the Collateral.


Section 4.14          Release and Substitution of Collateral; Additional
Collateral.


Agent may, upon request of Borrower, allow for the release of Mortgaged Property
from the Collateral, the release and substitution of Mortgaged Property and any
Guarantor with Substitute Collateral and a Replacement Guarantor, or the
addition of any Mortgaged Property to the Collateral (“Additional Collateral”)
and additional Guarantor (“Additional Guarantor”), respectively, subject to the
applicable requirements of Section 13.10 hereof and the following additional
conditions:


(a)            In connection with the release  or release and substitution of
Mortgaged Property from the Collateral, Borrower shall either (i) repay the
outstanding principal amount of the Line in an amount equal to the amount by
which the then unpaid principal balance of the Line exceeds the Borrowing Base,
after taking into account the release of the subject Mortgaged Property, or (ii)
in lieu of such repayment, deliver to Agent Substitute Collateral, the Appraised
Value of which, when added to the Appraised Value of all other Mortgaged
Properties that will remain as Collateral for the Line following such release,
will cause the then outstanding principal balance of the Line to be not greater
than the Borrowing Base.

 
34

--------------------------------------------------------------------------------

 

(b)            Borrower shall pay all costs and fees of Agent and Lenders in
connection with the addition of any Substitute Collateral, Additional
Collateral, Replacement Guarantor or Additional Guarantor pursuant to this
Agreement, including, but not limited to, the payment of lien searches, title
insurance, appraisals, environmental reports, recording fees, mortgage
satisfaction fees, attorneys’ fees and all other costs and expenses incurred
directly by Agent or any Lender or payable to third parties in connection
therewith.


(c)            Borrower shall provide the following documentation to Agent (and
Agent shall provide copies thereof to Lenders), as a condition to any such
addition of any Substitute Collateral, Additional Collateral, Replacement
Guarantor or Additional Guarantor:


(i)             An executive summary of such Collateral including the following
information:


(A)           a description of such Collateral in form and content reasonably
acceptable to Agent;


(B)           the purchase price paid or to be paid for such Collateral, if such
Collateral was acquired within twelve (12) months of the submission of such
Collateral to the Collateral hereunder;


(C)           the current and projected condition of the regional market and
specific submarket in which such Collateral is located (which may be satisfied
with the submission of market reports from Smith Travel Research or other firm
acceptable to Agent);


(D)           the current projected capital plans and, if applicable, current
renovation plans for such Collateral; and


(E)           such additional information as Agent may reasonably request.


(ii)            An Appraisal of such Collateral;


(iii)           a Mortgage and Assignment of Leases in respect of such
Collateral, granting to Agent a first and second lien on such Collateral;


(iv)           such items set forth in Section 10.1 in respect of such
Collateral and Guarantor as may be required by Agent or any Lender;


(v)            a Loan Modification Agreement by and among Borrower and Agent and
such Guarantor, in form and substance reasonably acceptable to Agent, whereby
the terms and conditions of this Agreement and the other Loan Documents are
modified and amended and such Guarantor becomes a Credit Party, if such
agreement is requested by Agent;


(vi)           an environmental indemnity agreement from such Guarantor, with
regard to such Collateral;

 
35

--------------------------------------------------------------------------------

 

(vii)          operating statements for such Collateral in accordance with GAAP
for the previous two fiscal years and for the current fiscal year through the
fiscal quarter most recently ending, provided that, if such Collateral has been
operating for less than two fiscal years, Borrower shall provide such
projections and other information concerning the anticipated operation of such
Collateral as Agent may reasonably request; and


(viii)         such other documentation and information as Agent may reasonably
request in order to (A)  evaluate such Collateral, (B) ensure the appropriate
amendment of the Loan Documents, if any, and (C)  ensure the due authorization
of such Guarantor’s execution and delivery of documents and agreements in
connection with the foregoing.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties, jointly and severally, hereby
represent and warrant to the Agent and to each Lender as follows:


Section 5.1             Valid Organization, Standing and Qualification.


Borrower is a limited partnership, duly formed, validly existing and in good
standing under the laws of the Commonwealth of Virginia.  The Trust is a real
estate investment trust duly organized, validly existing and in good standing
under the laws of the State of Maryland.  Each other Guarantor is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  Each of the Credit Parties has full power and
authority to execute, deliver and comply with the Loan Documents, and to carry
on its business as it is now being conducted and is duly licensed or qualified
as a foreign corporation in good standing under the laws of each jurisdiction in
which the character or location of the properties owned by it or the business
transacted by it requires such licensing or qualification.


Section 5.2             Licenses.


Each of the Credit Parties has all licenses, registrations, approvals and other
authority as may be necessary to enable it to own and operate its business and
perform all services and business which it has agreed to perform in any state,
municipality or other jurisdiction.


Section 5.3             Ownership Interests.


The ownership of all partnership interests, stock, debentures, options,
warrants, bonds and other securities (debt and equity) of Borrower and
Guarantor, and all pledges, proxies, voting trusts, powers of attorney and other
agreements affecting the ownership or voting rights of said interests is as set
forth on Schedule 5.3 attached hereto.

 
36

--------------------------------------------------------------------------------

 

Section 5.4             Subsidiaries.


Except as set forth on Schedule 5.4 attached hereto, Borrower does not own any
shares of stock or other equity interests in any Person, directly or indirectly
(by any Subsidiary or otherwise).


Section 5.5             Financial Statements.


Borrower has furnished to Agent the audited consolidated financial statements of
Borrower, certified without qualification by independent public accountants, for
the fiscal years ended December 31, 2005, 2006 and 2007 and all management and
comment letters from such accountants in connection therewith, and its
internally prepared interim financial statements as of June 30, 2008. Such
financial statements of Borrower (together with the related notes and comments),
are correct and complete, fairly present the financial condition and the assets
and liabilities of Borrower at such date, and have been prepared in accordance
with GAAP. With respect to the interim statements, such statements are subject
to year-end adjustment and any accompanying footnotes.


Section 5.6             No Material Adverse Change.


There has been no Material Adverse Change since December 31, 2007.


Section 5.7             Pending Litigation or Proceedings.


Except as set forth on Schedule 5.7 attached hereto, there are no judgments
outstanding or actions, suits or proceedings pending or, to the best of
knowledge of the Credit Parties, threatened against or affecting Borrower or
Guarantor, at law or in equity or before or by any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, in which the amount claimed against
Borrower or Guarantor exceeds the lesser of $250,000 or the amount of insurance
coverage available to Borrower or Guarantor to pay such claim. Schedule 5.7
lists all judgments, actions, suits or proceedings pending whether or not
covered by insurance, and notes each judgment, action, suit or proceeding
covered by insurance.


Section 5.8             Due Authorization; No Legal Restrictions.


The execution and delivery by the Credit Parties of the Loan Documents, the
consummation of the transactions contemplated by the Loan Documents and the
fulfillment and compliance with the respective terms, conditions and provisions
of the Loan Documents: (a) have been duly authorized by all requisite
partnership or trust action, as the case may be, by the Credit Parties, (b) will
not conflict with or result in a breach of, or constitute a default (or might,
upon the passage of time or the giving of notice or both, constitute a default)
under, any of the terms, conditions or provisions of (i) any applicable statute,
law, rule, regulation or ordinance, (ii) Borrower’s Limited Partnership
Agreement or Certificate of Limited Partnership, (iii) the Trust’s Trust
Indenture or Bylaws or the charter and constituent documents of any other
Guarantor, (iv) any indenture, mortgage, loan or credit agreement or instrument
to which any of the Credit Parties is a party or by which it may be bound or
affected, or (v) any judgment or order of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, and
(c) will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of the
Credit Parties under the terms or provisions of any such agreement or
instrument, except liens in favor of Agent.

 
37

--------------------------------------------------------------------------------

 

Section 5.9             Enforceability.


(a)            Borrower has duly executed and delivered each of the Loan
Documents to which it is party and each of the Loan Documents to which Borrower
is party constitutes the legal, valid and binding obligation of Borrower,
enforceable in accordance with its terms.


(b)            Guarantor has duly executed and delivered each of the Loan
Documents to which it is party and each of the Loan Documents to which Guarantor
is party constitutes the legal, valid and binding obligation of Guarantor,
enforceable in accordance with its terms.


Section 5.10          No Default Under Other Obligations Orders or Governmental
Obligations.


Borrower is not in violation of its Limited Partnership Agreement or Certificate
of Limited Partnership, the Trust is not in violation of its Trust Indenture or
Bylaws, none of the other Guarantors is in violation of its certificate of
limited partnership, certificate of organization, partnership agreement,
operating agreement or other charter or governing documents, as applicable, and
none of the Credit Parties is in default in the performance or observance of any
of its obligations, covenants or conditions contained in any indenture or other
agreement creating, evidencing or securing any Indebtedness or pursuant to which
any such Indebtedness is issued, nor are any of the Credit Parties in violation
of or in default under any other agreement or instrument or any judgment,
decree, order, statute, rule or governmental regulation, applicable to it or by
which its properties may be bound or affected.


Section 5.11          Governmental Consents.


No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of Borrower or Guarantor is required
in connection with the execution, delivery or performance by Borrower or
Guarantor of the Loan Documents to which it is party or the consummation of the
transactions contemplated thereby.


Section 5.12          Taxes.


Borrower has filed all tax returns which it is required to file and has paid, or
made provision for the payment of, all taxes which have or may have become due
pursuant to such returns or pursuant to any assessment received by them. Such
tax returns are complete and accurate in all respects. Borrower does not know of
any proposed additional assessment or basis for any assessment of additional
taxes.

 
38

--------------------------------------------------------------------------------

 

Section 5.13          Addresses.


During the past five (5) years, Borrower has not been known by any names
(including tradenames) other than those set forth in Schedule 5.13 attached
hereto and has been located at any addresses other than those set forth on
Schedule 5.13 attached hereto. Borrower's books and records pertaining to the
Collateral will at all times be located at the addresses set forth on Schedule
5.13; or such other location determined by Borrower after prior notice to Agent
and delivery to Agent of any items requested by Agent to maintain perfection and
priority of Agent's security interests and access to Borrower's books and
records.


Section 5.14          Investment Company.


No Credit Party is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.


Section 5.15          Current Compliance.


Each of the Credit Parties is currently in compliance with all of the terms and
conditions of the Loan Documents applicable to it.


Section 5.16          Deferred Compensation Plans.


Neither Borrower nor any ERISA Affiliate has ever been a participant in or has
in any way provided or maintained, any Deferred Compensation Plan for the
benefit of Borrower’s or any ERISA Affiliate’s employees, or has ever
contributed to a Multiemployer Plan.


Section 5.17          Leases and Contracts.


Each of the Credit Parties has complied with the provisions of all material
leases, contracts or commitments of any kind to which it is a party and is not
in default thereunder.  No other party is in default under any such leases,
contracts or other commitments and no event has occurred which, but for the
giving of notice or the passage of time or both, would constitute an event of
default thereunder.


Section 5.18          Contingent Liabilities.


There are no suretyship agreements, guarantees or other contingent liabilities
of Borrower which are not disclosed by the financial statements mentioned in
Section 5.5 herein.


Section 5.19          Encumbrances.


The property and assets of Borrower are not subject to any lien, encumbrance or
security interest except as set forth on Exhibit 5.19 attached.

 
39

--------------------------------------------------------------------------------

 

Section 5.20          Environmental Matters.


(a)             Except as otherwise set forth on Schedule 5.20 hereto, to the
knowledge of the Credit Parties and their Environmental Affiliates, the
Mortgaged Properties do not contain any Hazardous Materials which are not being
used in compliance with applicable Environmental Requirements.


(b)            To the knowledge of the Credit Parties and their Environmental
Affiliates, (i) the Mortgaged Properties and all operations of any Credit
Parties and/or their Environmental Affiliates at the Mortgaged Properties are in
compliance in all material respects, and have in the period of such ownership,
lease or operation been in compliance in all material respects, with all
applicable Environmental Requirements, and (ii) there is no contamination at,
under or about the Mortgaged Properties in concentrations constituting a
material violation of Environmental Requirements or any material violation of
any Environmental Requirements with respect to the Mortgaged Properties.


(c)            Neither any Credit Party nor any Environmental Affiliates have
received any written or actual notice of violation, alleged violation,
non-compliance, liability or potential liability with respect to environmental
matters or Environmental Requirements regarding any of the Mortgaged Properties,
nor does any Credit Party or any Environmental Affiliate have knowledge that any
such notice will be received or is being threatened.


(d)            To the knowledge of the Credit Parties and their Environmental
Affiliates, Materials of Environmental Concern have not been transported or
disposed of from the Mortgaged Properties, during any period of ownership,
lease, operation or use by any Credit Party or Environmental Affiliate, in
material violation of, or in a manner or to a location that reasonably could be
expected to give rise to liability under any Environmental Requirements, and no
Hazardous Materials have been generated, treated, stored or disposed of at, on
or under any of the Mortgaged Properties, during any period of ownership, lease,
operation or use by any Credit Party or Environmental Affiliate, in material
violation of, or in a manner that reasonably could be expected to give rise to
liability under, any applicable Environmental Requirement.


(e)            No judicial proceeding or governmental or administrative action
is pending or, to the knowledge of any Credit Party or Environmental Affiliate,
threatened, under any Environmental Requirement to which any Credit Party or any
Environmental Affiliate is or, to any such Credit Party’s or Environmental
Affiliate’s knowledge, will be named as a party with respect to the Mortgaged
Properties, nor, to any Credit Party’s or Environmental Affiliate’s knowledge,
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Requirement with respect to the Mortgaged
Properties.


(f)             There has been no release or threat of release of Hazardous
Materials at or from the Mortgaged Properties arising from or related to the
operations of any Credit Party or any Environmental Affiliate in connection with
the Mortgaged Properties or otherwise, in violation of or in amounts or in a
manner that reasonably could be expected to give rise to liability under
Environmental Requirements.

 
40

--------------------------------------------------------------------------------

 

Section 5.21          Insurance.


The present insurance coverage of the Credit Parties is outlined as to carrier,
policy number, expiration date, type and amount on Schedule 5.21 hereto, and
such insurance coverage complies with the requirements set forth in Section 6.5
hereof.


Section 5.22          Anti-Terrorism Laws.


Neither any Credit Party nor any of their respective Affiliates is an “enemy” or
an “ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended.  Neither any Credit Party nor any of their respective Affiliates is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.  None of the Credit Parties (i)
is a blocked person described in Section 1 of the Anti-Terrorism Order or (ii)
to the best of its knowledge, engages in any dealings or transactions, or is
otherwise associated, with any such blocked person.


Section 5.23          Compliance with OFAC Rules and Regulations.


None of the Credit Parties or their Subsidiaries or their respective Affiliates
(a) is a Sanctioned Person, (b) has any of its assets in Sanctioned Countries,
or (c) derives any of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Countries.  No part of the proceeds of any
Extension of Credit hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.


Section 5.24          Securities Act.


Borrower has not, directly or through any agent, offered the Line Note or any
part thereof or any similar security for sale to, or solicited offers to buy the
same from, or otherwise approached or negotiated in respect thereof with, anyone
other than Agent so as to bring the issue or sale of the Line Note or any part
thereof within the provisions of Section 5 of the Securities Act 1933, as
amended.


Section 5.25          Disclosure.


Neither this Agreement, nor the schedules attached to this Agreement, nor the
financial statements referred to in this Agreement, nor any certificate,
statement, report or other document furnished or to be furnished by Borrower to
Agent in connection with this Agreement, contain any untrue statement of a
material fact, or omit to state any material fact necessary in order to make the
statements contained in any of the foregoing not misleading. Borrower has
disclosed to Agent in writing every fact that materially and adversely affects
the business or financial condition of Borrower or its ability to perform its
obligations under this Agreement, the Line Note, or any other documents or
instruments required hereby.

 
41

--------------------------------------------------------------------------------

 

Section 5.26          Margin Stock.


Borrower is not engaged in, nor does it have as one of its substantial
activities, the business of extending or obtaining credit for the purpose of
purchasing or carrying “margin stock” (as that term is defined in Regulation U,
G, T, or X of the Board of Governors of the Federal Reserve System) and no
proceeds of any advance of the Line will be used for such purpose of for the
purpose of purchasing or carrying any shares of margin stock.


Section 5.27          Bank Accounts.


Other than the bank accounts set forth on Schedule 5.27 hereto (the “Deposit
Accounts”), Borrower does not maintain any accounts with any bank or other
financial institution.




ARTICLE VI
GENERAL AFFIRMATIVE COVENANTS




The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Obligations and
all other amounts owing to the Agent or any Lender hereunder are paid in full,
that:


Section 6.1
 Existence, Approvals, Qualification, Business Operations; Compliance with Laws.



Each of the Credit Parties (a) will obtain, preserve and keep in full force and
effect its separate trust, partnership or limited liability company existence,
as the case may be, and all rights, licenses, registrations and franchises
necessary to the proper conduct of its business or affairs; (b) will qualify and
remain qualified as a foreign trust or partnership, as the case may be, in each
jurisdiction in which the character or location of the properties owned by it or
the business transacted by it requires such qualification; (c) will continue to
operate its business as presently operated and will not engage in any new
businesses without the prior written consent of Agent; and (d) will comply with
the requirements of all applicable laws and all rules, regulations (including
environmental regulations) and orders of regulatory agencies and authorities
having jurisdiction over it.


Section 6.2             Taxes; Claims for Labor and Materials.


Borrower will pay or cause to be paid when due all taxes, assessments,
governmental charges or levies imposed upon it or its income, profits, payroll
or any property belonging to it, including without limitation all withholding
taxes, and all claims for labor, materials and supplies which, if unpaid, might
become a lien or charge upon any of its properties or assets.

 
42

--------------------------------------------------------------------------------

 

Section 6.3             Maintenance of Properties.


Borrower will maintain, preserve, protect and keep or cause to be maintained,
preserved, protected and kept its real and personal property used or useful in
the conduct of its business in good working order and condition, reasonable wear
and tear excepted, and will pay and discharge when due the cost of repairs to
and maintenance of the same.


Section 6.4             Insurance.


Each of the Credit Parties will carry adequate insurance issued by an insurer
acceptable to Agent, in amounts acceptable to Agent (at least adequate to comply
with any co-insurance provisions) and against all such liability and hazards as
are usually carried by entities engaged in the same or a similar business
similarly situated or as may be required by Agent, and shall cause Agent to be
named as loss payee (with a lender's loss payable endorsement) with respect to
all personal property, and additional insured with respect to all liability
insurance, as its interests may appear with thirty (30) days’ notice to be given
Agent by the insurance carrier prior to cancellation or material modification of
such insurance coverage.  Borrower shall cause to be delivered to Agent the
insurance policies therefor or in the alternative, evidence of insurance, and at
least thirty (30) business days prior to the expiration of any such insurance,
additional policies or duplicates thereof or in the alternative, evidence of
insurance evidencing the renewal of such insurance and payment of the premiums
therefor.  Borrower and Grantors shall direct all insurers that in the event of
any loss thereunder or the cancellation of any insurance policy, the insurers
shall make payments for such loss and pay all return or unearned premiums
directly to Agent and not to Borrower and Agent jointly.  Borrower and Grantors
shall not take out any insurance without having Agent named as loss payee or
additional insured thereon.


Section 6.5             Inspections; Examinations.


Borrower hereby irrevocably authorizes and directs all accountants and auditors
employed by Borrower at any time to exhibit and deliver to Agent copies of any
and all of Borrower’s financial statements, or other accounting records of any
sort in the accountant's or auditor's possession and copies of all reports
submitted to Borrower by such accountants or auditors, including management
letters, “comment” letters and audit reports, and to disclose to Agent any
information they may have concerning Borrower’s financial status and business
operations.  Borrower further authorizes all federal, state and municipal
authorities to furnish to Agent copies of reports or examinations relating to
any Borrower, whether made by Borrower or otherwise. The officers of Agent, or
such Persons as any of them may designate, may visit and inspect any of the
properties of Borrower, examine (either by Agent’s employees or by independent
accountants) any of the Collateral or other assets of Borrower, including the
books of account of Borrower, and discuss the affairs, finances and accounts of
Borrower with its officers and with its independent accountants, at such times
as Agent may desire.


Section 6.6             Bank Accounts.


Borrower will maintain its primary deposit, cash management and operating
accounts with Bank, including without limitation the Loan Account referred to
herein.

 
43

--------------------------------------------------------------------------------

 

Section 6.7             Maintenance of Management.


Borrower will cause its business to be continuously managed by its present
management or such other persons (serving in such management positions) as may
be reasonably satisfactory to Agent.


Section 6.8             Notices.


Borrower will promptly notify Agent of (a) any action or proceeding brought
against Borrower or any Guarantor wherein such action or proceeding would, if
determined adversely to Borrower or any Guarantor result in liability of
Borrower or any Guarantor in excess of $100,000 individually, or $500,000 in the
aggregate, (b) the occurrence of any Event of Default, (c) any fact, condition
or event which, with the giving of notice or the passage of time or both, could
become an Event of Default, (d) the failure of Borrower or any Guarantor to
observe any of its undertakings under the Loan Documents, or (e) any material
adverse change in the assets, business, operations or financial condition of
Borrower.


Section 6.9             Appraisals.


Agent shall have the right, in the exercise of its reasonable discretion, and/or
as required by any applicable governmental authority, at Borrower's cost and
expense, to obtain additional or updated Appraisals on any or all of the
Mortgaged Properties.


Section 6.10          Further Assurances.


Upon the request of the Agent, promptly perform or cause to be performed any and
all acts and execute or cause to be executed any and all documents for filing
under the provisions of the UCC or any other applicable laws which are necessary
or advisable to maintain in favor of the Agent, for the benefit of the Lenders,
Liens on the Collateral that are duly perfected in accordance with the
requirements of, or the obligations of the Credit Parties under, the Loan
Documents and all applicable laws.




ARTICLE VII
FINANCIAL COVENANTS




So long as any Line Note remains unpaid or Agent has any obligation hereunder
with respect to the Line:


Section 7.1            Debt Service Coverage Ratio.


Borrower shall maintain a Debt Service Coverage Ratio, calculated for the
previous twelve (12) month period, of not less than 1.35:1.00, with such ratio
to be tested on a rolling four (4) quarter basis beginning with the Fiscal
Quarter ending September 30, 2008.

 
44

--------------------------------------------------------------------------------

 

Section 7.2             Total Funded Debt to Gross Asset Value.


Borrower shall maintain a ratio of Total Funded Debt to Gross Asset Value,
calculated for the previous twelve (12) month period, of not more than
0.67:1.00, calculated as of the last day of each Fiscal Quarter.


Section 7.3             EBITDA to Debt Service.


Borrower shall maintain a ratio of EBITDA to Debt Service, calculated for the
previous twelve (12) month period, of not less than 1.40:1.00, with such ratio
to be tested on a rolling four (4) quarter basis beginning with the Fiscal
Quarter ending September 30, 2008.


Section 7.4             Tangible Net Worth.


Borrower shall maintain a minimum Tangible Net Worth, calculated as of June 30,
2008 on a cumulative basis, of not less than Three Hundred Million Dollars
($300,000,000). Borrower shall maintain a minimum Tangible Net Worth calculated
as of December 31, 2008 on a cumulative basis in an amount not less than the sum
of Three Hundred Million Dollars ($300,000,000) plus 100% of Borrower’s net
income for the 2008 Fiscal Year.  Borrower shall maintain a minimum Tangible Net
Worth calculated on a cumulative basis as of the end of each subsequent Fiscal
Year in an amount not less than the sum of the required Tangible Net Worth for
the prior Fiscal Year plus 100% of Borrower’s net income for such Fiscal Year.  


Section 7.5             Distributions.


Borrower’s aggregate distributions on its Capital Stock or with respect to any
interest or participation in, or measured by, its profits, with respect to any
Fiscal Year shall not exceed ninety-five percent (95%) of Adjusted Funds from
Operations for such Fiscal Year.

 
Section 7.6             Certain Indebtedness.


(a)            The aggregate of all accounts receivable, notes receivable and
loans receivable or due from officers, employees or Affiliates of the Borrower
shall not exceed One Hundred Twenty-Five Million Dollars ($125,000,000) as of
June 30, 2008 and at all times thereafter.


(b)            Borrower shall at all times maintain a ratio of Variable Rate
Debt to Total Funded Debt of not more than 0.30:1.00.  For purposes of the
calculation required pursuant to this clause 7.6(b), Variable Rate Debt shall
not include any Indebtedness subject to a Hedging Agreement which provides that
the Borrower shall pay to the Hedging Agreement Provider an amount equal to the
interest accruing at a fixed rate set forth in such Hedging Agreement on a
notional amount equal to the aggregate principal amount of such Variable Rate
Debt.

 
45

--------------------------------------------------------------------------------

 

Section 7.7             Changes to Financial Covenants.


Lenders may condition any renewal of the Expiration Date upon revision of the
foregoing financial covenants, as Lenders in their reasonable discretion may
require prior to the date that Agent must give Borrower notice of renewal.


ARTICLE VIII
NEGATIVE COVENANTS




The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Agreement is in effect and until the Commitments
have terminated, no Note remains outstanding and unpaid and the Obligations and
all other amounts owing to the Agent or any Lender hereunder are paid in full,
that:


Section 8.1             Limitation on Indebtedness.


The Credit Parties will not, contract, create, incur, assume or permit to exist
any Indebtedness, except:


(a)            Indebtedness arising or existing under this Agreement and the
other Loan Documents and Indebtedness constituting permanent mortgage financing
for a hotel property;


(b)            Indebtedness of the Credit Parties existing as of the Closing
Date as referenced in the financial statements referenced in Section 5.5 (and
set out more specifically in Schedule 8.1) hereto and renewals, refinancings or
extensions thereof in a principal amount not in excess of the original principal
balance thereof, except if such excess arises from an increase in the value of
collateral, as demonstrated by an Appraisal;


(c)            Indebtedness of the Credit Parties incurred after the Closing
Date consisting of Capital Leases or Indebtedness incurred to provide all or a
portion of the purchase price or cost of construction of an asset; provided that
(i) such Indebtedness when incurred shall not exceed the purchase price or cost
of construction of such asset; and (ii) no such Indebtedness shall be refinanced
for a principal amount in excess of the original principal balance thereof,
except if such excess arises from an increase in the value of collateral, as
demonstrated by an Appraisal;


(d)            Unsecured intercompany Indebtedness among the Credit Parties;
provided that any such Indebtedness shall be (i) fully subordinated to the
Obligations hereunder on terms reasonably satisfactory to the Agent and (ii)
evidenced by promissory notes which shall be pledged to the Agent as Collateral
for the Obligations;


(e)            Indebtedness and obligations owing under Hedging Agreements
entered into in order to manage existing or anticipated interest rate risks and
not for speculative purposes; and


(f)             Guaranty Obligations in respect of Indebtedness of a Credit
Party to the extent such Indebtedness is permitted to exist or be incurred
pursuant to this Section 8.1.

 
46

--------------------------------------------------------------------------------

 

Section 8.2             Guaranties.


Borrower shall not, directly or indirectly, guarantee, endorse (other than for
collection or deposit in the ordinary course of business), discount, sell with
recourse or for less than the face value or agree (contingently or otherwise) to
purchase or repurchase or otherwise acquire, or otherwise become directly or
indirectly liable for, or agree (contingently or otherwise) to supply or advance
funds (whether by loan, stock purchase, capital contribution or otherwise) in
respect of, any Indebtedness, obligations or liabilities of any Person other
than an Affiliate.


Section 8.3             Disposition of Assets.


The Credit Parties shall not sell, lease, transfer or otherwise dispose of (a)
all or substantially all of its property or assets, or (b) any material portion
of its property or assets unless, in the case of (b) herein, following any such
sale, lease, transfer or other disposition, Borrower shall be in compliance with
the covenants contained in Article VII herein, calculated as of the date
immediately following such sale, lease, transfer or other disposition.


Section 8.4             Liens.


Borrower shall not create, incur or permit to exist any mortgage, pledge,
encumbrance, lien, security interest or charge of any kind (including liens or
charges upon properties acquired or to be acquired under conditional sales
agreements or other title retention devices) on its property or assets, whether
now owned or hereafter acquired, or upon any income, profits or proceeds
therefrom, except Permitted Liens.


Section 8.5             Nature of Business.


None of the Credit Parties will alter the character of its business in any
material respect from that conducted as of the Closing Date without the prior
written consent of the Agent.


Section 8.6             Consolidation, Merger, Sale or Purchase of Assets.


The Credit Parties will not:


(a)            dissolve, liquidate or wind up their affairs, or sell, transfer,
lease or otherwise dispose of their property or assets or agree to do so at a
future time, except the following, without duplication, shall be expressly
permitted:


(i)             the sale, transfer, lease or other disposition of cash and Cash
Equivalents, inventory and materials in the ordinary course of business;


(ii)            Recovery Events; provided that the net proceeds from any such
Recovery Event shall be used either (A) to repair or replace the property
damaged in such Recovery Event or to purchase or otherwise acquire new assets or
property within one hundred eighty (180) days (or such longer period of time
(not to exceed 360 days) as may be permitted pursuant to the lease of the
property damaged in such Recovery Event) of receipt of such net proceeds and the
Borrowers shall deliver to the Agent a certificate stating that Credit Parties
intend to use such net proceeds in such manner, it being expressly agreed that
any net proceeds not so reinvested shall be applied to prepay Loans and cash
collateralize Letter of Credit Obligations immediately thereafter, or (B) to
prepay Loans and cash collateralize Letter if Credit Obligations;

 
47

--------------------------------------------------------------------------------

 

(iii)           the sale, lease, transfer or other disposition of machinery,
parts and equipment no longer used or useful in the conduct of the business of
the Credit Parties or any of their Subsidiaries;


(iv)           the sale, lease or transfer of property or assets (at fair value)
between any Credit Parties;


(v)            the merger of any Credit Party with and into another Credit
Party, so long as (A) a Borrower is the surviving entity of any such merger
among a Borrower and any other Credit Party, (B) the security interests granted
to the Agent for the benefit of the Secured Parties pursuant to the Collateral
Documents in the assets of the Credit Parties so merged shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger) and (C) no Person other than the surviving
Credit Party receives any consideration in respect or as a result of such
transaction;


(vi)           payments otherwise permitted under Section 8.7 hereof;


(vii)          the liquidation or voluntary dissolution of a Credit Party so
long as such liquidation or dissolution is not reasonably likely to have a
Material Adverse Effect and, in connection therewith, either (A) all of the
remaining assets of such entity are transferred to a Credit Party, or (B) all
consideration received by such Credit Party in connection with the liquidation
of its assets is used to make a prepayment of the Loan.


(b)            purchase, lease or otherwise acquire (in a single transaction or
a series of related transactions) all or substantially all of the property or
assets of any Person, or (ii) enter into any transaction of merger or
consolidation, except for (A) Investments or acquisitions permitted pursuant to
Section 8.7 and (B) the merger or consolidation of a Credit Party with and into
another Credit Party; provided that if any Borrower is a party thereto, such
Borrower will be the surviving Person.


This Section 8.6 shall not prohibit or otherwise affect the issuance of Capital
Stock or any other equity or debt securities by the Borrower and the Trust in
the ordinary course of business.


Section 8.7             Advances, Investments and Loans.


The Credit Parties will not make any Investment except for Permitted
Investments, including the Investments described on Schedule 8.7 hereto.


Section 8.8             Default Under Other Indebtedness.


None of the Credit Parties shall permit any of its material Indebtedness to be
in default. If any material Indebtedness of a Credit Party is declared or
becomes due and payable before its expressed maturity by reason of default or
otherwise, or to the knowledge of Borrower, the holder of any such Indebtedness
shall have the right (or upon the giving of notice or the passage of time, or
both, shall have the right) to declare such Indebtedness to be so due and
payable, Borrower will immediately give Agent written notice of such
declaration, acceleration or right of declaration.

 
48

--------------------------------------------------------------------------------

 

Section 8.9             Deferred Compensation Plans.


Neither Borrower nor any ERISA Affiliate shall become a participant in, or in
any way provide or maintain, any Deferred Compensation Plan for the benefit of
any or Borrower’s or any ERISA Affiliates’ employees, or shall contribute to any
Multiemployer Plan, without giving Agent prior written notice of such action and
executing such related amendments to this Agreement as Agent may request.


Section 8.10          Transactions with Affiliates.


Borrower shall not enter into or conduct any transaction with any Affiliate
except on terms that would be usual and customary in a similar transaction
between Persons not affiliated with each other and except as disclosed to Agent.
Borrower shall not make any loans or extensions of credit to any of its
Affiliates, shareholders, directors or officers, except for the existing loans
described in Schedule 8.7 attached hereto and loans made in the future in
compliance with Section 7.5 herein.  Borrower will cause all of its Indebtedness
at any time owed to its Affiliates, shareholders, directors and officers to be
subordinated in all respects to all present and future Bank Indebtedness and
will not make any payments thereon, except as approved by Agent in writing.


Section 8.11          Restriction on Transfer.


Borrower shall not, and shall not permit its general partner to, directly or
indirectly, issue, transfer, sell or otherwise dispose of, or part with control
of, or permit the transfer of, any partnership interests of Borrower, as a
result of which the Trust shall cease to own, legally and beneficially, at least
a majority of all outstanding partnership interests of the Borrower.


Section 8.12          Corporate Changes.


No Credit Party will (a) change its fiscal year, (b) amend, modify or change its
articles of incorporation, certificate of formation (or corporate charter or
other similar organizational document), partnership agreement, operating
agreement or bylaws (or other similar document) in any respect adverse to the
interests of the Lenders without the prior written consent of the Agent, (c)
amend, modify, cancel or terminate or fail to renew or extend or permit the
amendment, modification, cancellation or termination of any of its Material
Contracts in any respect adverse to the interests of the Lenders without the
prior written consent of the Required Lenders, except in the event such
amendment, modification, cancellation or termination could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (d)
change its state of incorporation, organization or formation or have more than
one state of incorporation, organization or formation or (e) materially change
its accounting method (except in accordance with GAAP) in any manner materially
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders.  This Section 8.12 shall not prohibit any Credit Party from
qualifying to conduct business as a foreign entity in any jurisdiction.

 
49

--------------------------------------------------------------------------------

 

Section 8.13          Limitation on Restricted Actions.


Except as set forth on Schedule 8.13 hereto, the Credit Parties will not, nor
will they permit any Subsidiary to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of any such Person to (a) pay dividends or make any other
distributions to any Credit Party on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (b) pay any
Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party except in compliance with Section 7.5 herein, (d)
sell, lease or transfer any of its properties or assets to any Credit Party, or
(e) act as a Guarantor and pledge its assets pursuant to the Credit Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
for such encumbrances or restrictions existing under or by reason of (i) this
Agreement and the other Loan Documents, (ii) applicable law, (iii) any document
or instrument governing Indebtedness incurred pursuant to Section 8.1(b) or
Section 8.1(c); provided that any such restriction contained in any such
document referenced in Section 8.1(c) relates only to the asset or assets
constructed or acquired in connection therewith, or (iv) any Permitted Lien or
any document or instrument governing any Permitted Lien.


Section 8.14          Restricted Payments.


The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except: to make (a)  dividends payable solely in the same class of
Capital Stock of such Person; (b) dividends or other distributions (directly or
indirectly through Subsidiaries) payable to any Credit Party; (c) contractually
required distributions to holders of minority interests in non-wholly owned
Subsidiaries; and (d) management and consulting fees pursuant to agreements with
other Credit Parties.  In addition, the Credit Parties may request the ability
to make additional dividends and distributions, which shall be at the sole
discretion of the Agent.


Section 8.15          Negative Pledges.


The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation, except (a)
pursuant to this Agreement and the other Loan Documents,  (b) pursuant to any
document or instrument governing Indebtedness incurred pursuant to
Section 8.1(c); provided that any such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith, (c)
in connection with any Permitted Lien or any document or instrument governing
any Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.

 
50

--------------------------------------------------------------------------------

 

Section 8.16          Name or Address Change.


Borrower shall not change its name or address except upon thirty (30) days prior
written notice to Agent and delivery to Agent of any items requested by Agent to
maintain perfection and priority of Agent's security interests and access to
Borrower's books and records.


Section 8.17          Material Adverse Contracts.


Borrower shall not become or be a party to any contract or agreement which has a
Material Adverse Effect on Borrower's ability to perform under this Agreement or
any other agreement with Agent to which Borrower is a party.




ARTICLE IX
ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS




The Credit Parties will maintain books of record and account in which full,
correct and current entries in accordance with GAAP will be made of all of its
dealings, business and affairs, and will deliver to Agent the following:


Section 9.1             Annual Statements.


As soon as available and in any event within one hundred twenty (120) days after
the end of each Fiscal Year of the Credit Parties, beginning with the close of
the current Fiscal Year, the audited annual consolidated and consolidating
financial statements for such Fiscal Year, including (a) income and retained
earnings statements of the Credit Parties for such Fiscal Year, (b) balance
sheet of the Credit Parties as at the end of such fiscal year, and (c) statement
of cash flow of the Credit Parties for such Fiscal Year, all setting forth in
comparative form the corresponding figures as at the end of the previous Fiscal
Year, all in reasonable detail, including all supporting schedules and comments.
 The foregoing statements and balance sheets shall be prepared in accordance
with GAAP and shall be audited by independent certified public accountants of
recognized standing acceptable to Agent in the reasonable exercise of its
discretion with respect to which such accountants shall deliver their
unqualified opinion.


Section 9.2             Quarterly Statements.


As soon as available and in any event within forty-five (45) days after the
close of each Fiscal Quarter of the Credit Parties, beginning with the close of
the current Fiscal Quarter, (a) the consolidated and consolidating income and
retained earnings statements of the Credit Parties for such quarter, (b) the
consolidated and consolidating balance sheet of the Credit Parties as of the end
of such quarter and (c) the consolidated and consolidating statement of cash
flow of the Credit Parties for such quarter, all setting forth in comparative
form the corresponding figures as at the end of the corresponding quarter of the
previous Fiscal Year (if applicable) all in reasonable detail, subject to year
end adjustments and certified by the chief financial officer of each of the
Credit Parties to be accurate and to have been prepared in accordance with GAAP.

 
51

--------------------------------------------------------------------------------

 

Section 9.3             Requested Information.


With reasonable promptness, all such other data and information in respect of
the condition, operation and affairs of the Credit Parties as Agent may
reasonably request from time to time.


Section 9.4             Compliance Certificates.


Together with the annual statements required by Section 9.1 above and the
quarterly statements required by Section 9.2 above, a certificate of the chief
financial officer of each of the Credit Parties:  (a) stating that such Credit
Party has observed, performed and complied with each and every undertaking
contained herein, (b) setting forth the information and computations (in
sufficient detail) required in order to establish whether such Credit Party was
operating in compliance with the financial covenants in Article VII of this
Agreement, and (c) certifying that as of the date of such certification, there
does not exist any Event of Default or any occurrence or state of affairs which
with the giving of notice, passage of time or both would constitute an Event of
Default.


Section 9.5             Other Operating Information.


(a)            As soon as available and in any event within twenty (20) days
after the close of each Fiscal Quarter of the Credit Parties, beginning with the
close of the current Fiscal Quarter, accounts receivable agings reports,
accounts payable agings reports and management reports providing for each of
Borrower’s properties:  (i) rooms available and rooms occupied for the quarter
then ended and year-to-date; (ii) percentage occupancy for the quarter then
ended and year-to-date; (iii) average daily rate for the quarter then ended and
year-to-date; and (iv) the RevPAR for the quarter then ended and year-to-date.


(b)            As soon as available and in any event within forty-five (45) days
after the close of each Fiscal Quarter of the Credit Parties, beginning with the
close of the current Fiscal Quarter, EBITDA for each Borrower Hotel Property and
for each hotel property owned by Borrower and/or its Affiliates in a joint
venture with any third party unaffiliated with Borrower, calculated as of the
last day of such Fiscal Quarter for the quarter then ended.


(c)            As soon as available and in any event within forty-five (45) days
after the close of each Fiscal Quarter of the Credit Parties, beginning with the
close of the current Fiscal Quarter, a management prepared accounts receivable
aging report for each development loan.


(d)            As soon as available and in any event within forty-five (45) days
after the close of each Fiscal Quarter of the Credit Parties, beginning with the
close of the current Fiscal Quarter, a management prepared report of the Net
Unencumbered Asset Value of Borrower Properties (and such supplemental
information as Agent may request), as of the last day of such Fiscal Quarter for
the quarter then ended.

 
52

--------------------------------------------------------------------------------

 

Section 9.6             Annual Budget and Financial Projections.


As soon as available and in any event within sixty (60) days after the close of
each Fiscal Year of the Credit Parties, beginning with the close of the current
Fiscal Year, an annual budget and financial projections of the Credit Parties
for the current Fiscal Year, containing monthly revenue and expenses and a
listing of all assumptions related to such budget and projections for such
Fiscal Year.


ARTICLE X
CONDITIONS OF CLOSING


The obligation of Lenders to make available the Line is subject to the
performance by Borrower of all of its agreements to be performed hereunder and
to the following further conditions:


Section 10.1          Conditions Precedent.


(a)           On or before the Closing Date, the Agent shall have received the
following documents, instruments, opinions and certificates, each in form and
substance satisfactory to the Agent:


(i)             a duly executed original counterpart of this Agreement and each
of the other Loan Documents;


(ii)            the opinion of counsel for the Credit Parties dated the Closing
Date, addressed to Agent and the Lenders, addressing such matters as the Agent
and the Lenders may reasonably request;


(iii)           a certificate, dated the Closing Date, signed by the appropriate
officer of the Borrower, certifying:  (A) that attached thereto is a copy of the
certificate of limited partnership of the Borrower and all amendments thereto
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of organization, and that such organizational documents have not
been amended since such date; (B) that attached thereto is a true and correct
copy of the partnership agreement of the Borrower as in effect on the Closing
Date; (C) that attached thereto is a true and correct copy of resolutions
adopted by the general partner of the Borrower, authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents, as
applicable; and (D) as to the incumbency and genuineness of the signature of
each representative of the Borrower executing this Agreement or any of the other
Loan Documents;


(iv)           a certificate of good standing for the Borrower from the
Commonwealth of Virginia and a certificate of authority to transact business
from any jurisdiction where Borrower is required to be licensed to transact
business;


(v)            a certificate of each Guarantor, dated the Closing Date, signed
by the appropriate officer of such Guarantor, certifying:  (A) that attached
thereto is a copy of the charter and governing documents of such Guarantor and
all amendments thereto certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, and that such
documents have not been amended since such date; (B) that attached thereto is a
true and correct copy of the bylaws, partnership agreement, operating agreement
or other governing documents of such Guarantor as in effect on the Closing Date;
(C) that attached thereto is a true and correct copy of resolutions adopted by
the governing body of such Guarantor, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party; and (iv) as to the
incumbency and genuineness of the signature of each officer of the Guarantor
executing the Loan Documents;

 
53

--------------------------------------------------------------------------------

 

(vi)           a certificate of good standing for each Guarantor from its
jurisdiction of organization and a certificate of authority to transact business
from any jurisdiction where any Guarantor is required to be licensed to transact
business; and


(vii)          such other documents, instruments, opinions, certificates,
approvals or consents as Agent may reasonably request.


(b)            No less than ten (10) days before the Closing Date the Agent
shall have received:


(i)             a mortgagee title insurance commitment (“Title Commitment”)
dated within forty-five (45) days of the Closing Date, that provides for the
issuance of a policy that shall:  (A) be in an amount not less than the amount
of the Loan; (B) insure that each of the Mortgages creates a valid first lien or
second lien (as applicable) on the Mortgaged Property free and clear of all
defects and encumbrances (except those acceptable to the Agent); (C) name the
Agent as the insured party thereunder; (D) be in the form of ALTA Loan
Policy-2006 or other form approved by the Agent; (E) provide mechanic’s lien
protection; and (F) contain such endorsements and effective coverage as Agent
may reasonably require, including without limitation an ALTA Form 3 Zoning
Endorsement, an ALTA Form 6 Variable Rate Endorsement, an ALTA Form 9
Comprehensive Endorsement, a usury endorsement, an access endorsement, a “same
as survey” endorsement, a separate tax parcel endorsement, a doing business
endorsement, a first loss endorsement, a tie-in endorsement, a last dollar
endorsement, and a “future advances” endorsement, or the equivalent;


(ii)            copies of all exceptions to title coverage listed in the Title
Commitment and copies of all recorded plats referenced in the Title Commitment
or an exception to title coverage;


(iii)           one (1) print of a current (dated not more than six (6) months
before the Closing Date, but more recently if new construction is underway)
physical survey of the Land certified to the Agent and the title insurance
company, in a manner acceptable to each of them, by an independent professional
licensed land surveyor, which survey shall indicate, without limitation, the
following:  (A) all boundaries of the Land with a metes and bounds description
(course and distance indicated); (B) the course and distance to and names of the
nearest intersecting public street or roads; (C) the locations on the Land and
dimensions of all the Improvements and the established building setback lines;
(D) the lines of streets abutting the Land and width thereof; (E) all access and
other easements appurtenant to the Land necessary or desirable to use the Land;
(F) all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting the Land, whether recorded,
apparent from a physical inspection of the Land or otherwise known to the
surveyor; (G) any encroachments on any adjoining property by the Improvements on
the Land; and (H) if the Land is described as being on a filed map, a legend
relating the survey to said map, all in form satisfactory to the Agent; together
with a certification as to the location of the Land or the Improvements in any
“special flood hazard” area within the meaning of the Federal Flood Disaster
Protection Act of 1973;

 
54

--------------------------------------------------------------------------------

 

(iv)           an appraisal of the Mortgaged Property acceptable to the Agent
and the Lenders, supporting a Loan-to-Value ratio of 67% or less, calculated
using the principal amount of the Loan and a “Value” equal to the lesser of (A)
the “as completed” market value of the Mortgaged Property as determined by such
appraisal or (B) the purchase price of the Mortgaged Property;


(v)            evidence that the Mortgaged Property complies with applicable
laws and regulations pertaining to the protection and preservation of the
environment.  Such evidence shall include, without limitation, an environmental
site assessment report by an environmental engineer satisfactory to Agent and
Lenders, who may conduct soil and chemical testing, addressing the probability
of toxic or hazardous waste on, at or adjacent to the Land, in soil or water,
taking into consideration the history of the Land, including an identification
of all owners and tenants for at least the most recent forty (40) years and its
uses, adjacent land uses and the result of a site inspection by such engineer,
and certifying that there are no hazardous or toxic wastes on or at the
Land.  In addition, if fill dirt is at any time to be brought to the Land from
another tract of land, the Agent shall require similar evidence regarding such
other tract prior to such fill dirt being placed on the Land; and


(vi)           a management prepared accounts receivable aging report acceptable
to Agent for each development loan, including a description of internal policies
and procedures relating to development loans.


(c)           On or before the Closing Date the Agent shall have received:


(i)             a mortgagee’s title insurance policy dated no later than
the  Closing Date, issued pursuant to the Title Commitment and showing no
exceptions to title coverage not previously approved by the Agent and included
in the Title Commitment, together with evidence that all premiums in respect of
such policy have been paid;


(ii)            evidence satisfactory to the Agent that the Mortgages and the
Assignments of Leases have been properly delivered for recording;


(iii)           evidence satisfactory to Agent that all Uniform Commercial Code
financing statements necessary to perfect the security interests granted to the
Agent pursuant to the Mortgages and the Security Agreement have been delivered
for recording in all appropriate offices and that each such security interest
constitutes a valid, perfected, first-priority security interest in favor of the
Agent, which evidence shall include, without limitation, official UCC search
reports from all appropriate offices;


(iv)           evidence of insurance in form and substance satisfactory to the
Agent and Lenders upon the collateral described in the Collateral Documents and
the business of the Borrower, which must:  (1) include fire, vandalism and
malicious mischief coverage; (2) be in an amount sufficient to avoid
co-insurance liability and equal to the total replacement value of the
Improvements with extended coverage endorsement covering all Improvements
located on the Land; (3) business interruption insurance in amounts and with
coverages (not less than 6 months) satisfactory to the Agent; (4) be issued by a
company approved by the Agent and licensed to transact business in the state
where the Land is located; (5) contain a standard mortgagee clause designating
the Agent as mortgagee and lender loss payee; and (6) contain provisions
providing for written notice to the Agent at least thirty (30) days prior to any
cancellation, termination, or modification thereof or of any coverage therein;

 
55

--------------------------------------------------------------------------------

 

(v)            evidence of liability insurance in form and in amount
satisfactory to the Agent issued by a company approved by the Agent and licensed
to transact business in the state where the Land is located;


(vi)           an independent flood certification made by the Agent or its
representative or agent, which shall be in form and substance satisfactory to
the Agent and support a finding that none of the Land or the Improvements, are
in any “special flood hazard” area within the meaning of the Federal Flood
Disaster Protection Act of 1973;


(vii)          evidence of compliance of the Mortgaged Properties with all
zoning requirements; and


(viii)         copies of all security agreements or instruments constituting
liens or encumbrances on any portion of the Mortgaged Properties or on any
property located on the Land, and related UCC-1 financing statements.


Section 10.2          Representations and Warranties.


All representations and warranties of the Credit Parties set forth in the Loan
Documents will be true at and as of the date hereof.


Section 10.3          No Default.


No condition or event shall exist or have occurred which would constitute an
Event of Default or a Potential Default.


Section 10.4          Environmental Matters.


Agent shall have received a report from an environmental consultant or engineer
acceptable to Agent, satisfactory in form and substance to Agent as to such
environmental matters pertaining to the Mortgaged Properties as Agent may
require.


Section 10.5          Additional Documents.


Copies of record searches (including UCC searches and judgments, suits, tax and
other lien searches) confirming that Agent, upon execution, delivery and, where
applicable, recordation of the Collateral Documents, will have a first priority
security interest in the Collateral (including the Mortgaged Property) and a
second priority interest in the Mortgaged Property, acceptable to Agent, shall
have been delivered to Agent.

 
56

--------------------------------------------------------------------------------

 

Section 10.6          No Material Adverse Change.


As of the Closing Date, the Agent shall be satisfied that there has been no
Material Adverse Change, and that all information, representations and materials
submitted to the Agent by the Credit Parties in connection with the Loan are
accurate and complete in all material respects.




ARTICLE XI
CERTAIN CONDITIONS TO SUBSEQUENT ADVANCES




Subsequent advances under the Line shall be conditioned upon the following
conditions and each Line Request shall constitute a representation by the Credit
Parties to Agent that each condition has been met or satisfied:


Section 11.1          Representations and Warranties.


All representations and warranties of the Credit Parties contained herein or in
the Loan Documents shall be true at and as of the date of such advance as if
made on such date, and each Line Request shall constitute reaffirmation by the
Credit Parties that such representations and warranties are then true.


Section 11.2          No Default.


No condition or event shall exist at or as of the date of such advance which
would constitute an Event of Default hereunder or a Potential Default.


Section 11.3          Additional Conditions.


All applicable conditions set forth in Article II hereof shall have been
satisfied.


Section 11.4          Other Requirements.


Agent shall have received all certificates, authorizations, affidavits,
schedules and other documents which are provided for hereunder or under the Loan
Documents, or which Agent may reasonably request.

 
57

--------------------------------------------------------------------------------

 

ARTICLE XII
DEFAULT AND REMEDIES




Section 12.1          Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)            Payment.


(i)             Borrower shall fail to pay any principal on any Loan within five
(5) Business Days following the date when due in accordance with the terms
hereof (including, without limitation, any mandatory prepayment); or


(ii)            Borrower shall fail to reimburse the Issuing Lender for any
Letter of Credit Obligations within five (5) Business Days following the date
when due in accordance with the terms hereof; or


(iii)           Borrower shall fail to pay any interest on any Loan or any fee
or other amount payable hereunder within five (5) Business Days following the
date when due in accordance with the terms hereof; or


(iv)           Any Guarantor shall fail to pay on the its Guaranty in respect of
any of the foregoing, on demand; or


(b)           Misrepresentation.


Any representation or warranty made or deemed made herein, in the Collateral
Documents or in any of the other Loan Documents or which is contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement shall prove to have been incorrect,
false or misleading in any material respect on or as of the date made or deemed
made; or


(c)            Covenant.


A Credit Party shall fail to perform, comply with or observe any term, covenant
or agreement applicable to it contained herein and, in the event such breach or
failure to comply is capable of cure, such breach or non-compliance is not cured
within ten (10) days after its occurrence; or


(d)            Cross Default.


A Credit Party shall (i) default in any payment of principal of or interest on
any Indebtedness (other than the Obligations) in a principal amount outstanding
of at least $100,000 in the aggregate for the Credit Parties beyond the period
of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness in a principal amount outstanding of at least $1,000,000 in the
aggregate for the Credit Parties or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or (iii) breach or default any Hedging Agreement; or

 
58

--------------------------------------------------------------------------------

 

(e)            Bankruptcy.


(i)             Any Credit Party or any of their Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Credit Party or any of their Subsidiaries shall make a general assignment for
the benefit of its creditors; or


(ii)            There shall be commenced against any Credit Party or any of
their Subsidiaries, any case, proceeding or other action of a nature referred to
in clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or


(iii)           There shall be commenced against any Credit Party or any of
their Subsidiaries, any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or


(iv)           Any Credit Party or any of their Subsidiaries, shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in,  any of the acts set forth in clause (i), (ii), or (iii) above;
or


(v)            Any Credit Party or any of their Subsidiaries, shall generally
not, or shall be unable to, or shall admit in writing their inability to, pay
its debts as they become due; or


(f)             Dissolution.


Any Credit Party or any of their Subsidiaries shall commence any reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, or composition
other than as expressly permitted by Section 8.6 hereof; or

 
59

--------------------------------------------------------------------------------

 

(g)            Judgment.


One or more judgments or decrees shall be entered against a Credit Party or any
of its Subsidiaries involving in the aggregate a liability (to the extent not
covered by insurance) of $100,000 or more and all such judgments or decrees
shall not have been paid and satisfied, vacated, discharged, stayed or bonded
pending appeal within ten (10) Business Days from the entry thereof or any
injunction, temporary restraining order or similar decree shall be issued
against a Credit Party or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.


Section 12.2          Acceleration; Remedies.


Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event,


(a)            if such event is an Event of Default specified in Section 8.1(e)
above, automatically the Commitments shall immediately terminate and the Loans
(with accrued interest thereon), and all other amounts under the Loan Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and


(b)            if such event is any other Event of Default, any or all of the
following actions may be taken:  (i) with the written consent of the Required
Lenders under any Commitment, the Agent may, or upon the written request of such
Required Lenders, the Agent shall, by written notice to Borrowers declare such
Commitment to be terminated forthwith, whereupon such Commitment shall
immediately terminate; (ii) with the written consent of the Required Lenders,
the Agent may, or upon the written request of the Required Lenders, the Agent
shall, by written notice to Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith and direct the Borrowers to pay to the Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit an amount equal to the maximum amount of
which may be drawn under Letters of Credit then outstanding, whereupon the same
shall immediately become due and payable; and/or (iii) with the written consent
of the Required Lenders, the Agent may, or upon the written request of the
Required Lenders, the  Agent shall, exercise such other rights and remedies as
provided under the Loan Documents and under applicable law, providing such
notices thereof to Borrowers as may be required by applicable law.

 
60

--------------------------------------------------------------------------------

 

ARTICLE XIII
THE AGENT




Section 13.1          Appointment of Agent.


(a)            Each Lender hereby designates the Agent to act as herein
specified.  Each Lender hereby irrevocably authorizes, and each holder of any
Note or participation in any Letter of Credit by the acceptance of a Note or
participation shall be deemed irrevocably to authorize, the Agent to take such
action on its behalf under the provisions of this Agreement and the Notes and
any other instruments and agreements referred to herein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof.  Except
as otherwise provided in this Agreement, the Agent shall hold all Collateral and
all payments of principal, interest, Fees, charges and expenses received
pursuant to this Agreement or any other Loan Document for the ratable benefit of
the Lenders.  The Agent may perform any of its duties hereunder by or through
its agents or employees.


(b)            The provisions of this Article XIII are solely for the benefit of
the Agent and the Lenders, and Borrower shall have no rights as a third party
beneficiary of any of the provisions hereof (other than Section 13.9).  In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency or trust with or
for Borrower.


Section 13.2          Nature of Duties of Agent.


The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement.  Neither the Agent nor any of its officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such hereunder or in connection herewith, unless caused by its or their gross
negligence or willful misconduct.  The duties of the Agent shall be mechanical
and administrative in nature; the Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of this Agreement except as
expressly set forth herein.


Section 13.3          Lack of Reliance on Agent.


(a)            Independently and without reliance upon the Agent, each Lender,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial or other condition and affairs of
Borrower in connection with the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of Borrower, and,
except as expressly provided in this Agreement, the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter.

 
61

--------------------------------------------------------------------------------

 

(b)           The Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectability, priority or sufficiency of this Agreement or the Notes or the
financial or other condition of Borrower.  The Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or the Notes, or the financial
condition of Borrower, or the existence or possible existence of any Default or
Event of Default, unless expressly provided in this Agreement or specifically
requested to do so in writing by any Lender.


Section 13.4          Certain Rights of the Agent.


Without limiting Agent's rights and discretion under any provisions hereof, the
Agent shall have the right to request instructions from the Required Lenders or,
as required, each of the Lenders.  If the Agent shall request instructions from
the Required Lenders or each of the Lenders, as the case may be, with respect to
any act or action (including the failure to act) in connection with this
Agreement, the Agent shall be entitled to refrain from such act or taking such
action unless and until the Agent shall have received instructions from the
Required Lenders or each of the Lenders, as the case may be, and the Agent shall
not incur liability to any Person by reason of so refraining.  Without limiting
the foregoing, no Lender shall have any right of action whatsoever against the
Agent as a result of the Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders or each of the Lenders,
as the case may be.


Section 13.5          Reliance by Agent.


The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, telex
teletype or telecopier message, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person.  The
Agent may consult with legal counsel (including counsel for Borrower with
respect to matters concerning Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.


Section 13.6          Indemnification of Agent. 


To the extent the Agent is not reimbursed and indemnified by Borrower, each
Lender will reimburse and indemnify the Agent, in proportion to its respective
Commitment, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of this Agreement, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct.

 
62

--------------------------------------------------------------------------------

 

Section 13.7          The Agent in its Individual Capacity.


With respect to its obligation to lend under this Agreement, the Loans made by
it and the Notes issued to it, its participation in Letters of Credit issued
hereunder, and all of its rights and obligations as a Lender hereunder and under
the other Loan Documents, the Agent shall have the same rights and powers
hereunder as any other Lender or holder of a Note or participation interests and
may exercise the same as though it was not performing the duties specified
herein; and the terms “Lenders”, “Required Lenders”, “holders of Notes”, or any
similar terms shall, unless the context clearly otherwise indicates, include the
Agent in its individual capacity.  The Agent may accept deposits from, lend
money to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory or other business with Borrower or any
Affiliate of Borrower as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection with this Agreement and otherwise without having to account for the
same with the Lenders.


Section 13.8          Holders of Notes.


The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with the Agent.  Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.


Section 13.9          Successor Agent.


(a)            The Agent may, upon five (5) Business Days’ notice to the Lenders
and Borrower, resign at any time (effective upon the appointment of a successor
Agent pursuant to the provisions of this Section 13.9(a)) by giving written
notice thereof to the Lenders and Borrower.  Upon any such resignation, the
Required Lenders shall have the right, upon five (5) days’ notice, to appoint a
successor Agent.  If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within thirty (30)
days after the retiring Agent’s giving of notice of resignation, then, upon five
(5) days’ notice, the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States of America or of any State
thereof, or any affiliate of such bank or trust company or other financial
institution which is engaged in the banking business, having a combined capital
and surplus of at least $500,000,000.  Notwithstanding anything herein to the
contrary, so long as no Event of Default shall have occurred and be continuing,
any successor Agent (whether appointed by the Required Lenders or the Agent)
shall have been approved in writing by Borrower (such approval not to be
unreasonably withheld).


(b)            Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article XIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

 
63

--------------------------------------------------------------------------------

 

Section 13.10        Collateral Matters.


(a)            Each Lender authorizes and directs the Agent to enter into the
Collateral Documents and accept the other Loan Documents for the benefit of the
Lenders.  Agent is hereby authorized, on behalf of all Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action, in its sole discretion, with
respect to any Collateral or Loan Document which may be necessary or appropriate
to perfect and maintain perfected or enforce the Liens upon the Collateral
granted pursuant to the Collateral Documents.


(b)            The Lenders hereby authorize the Agent to release any Lien
granted to or held by the Agent upon any Collateral and to accept Substitute
Collateral or Additional Collateral in accordance with Section 4.14 hereof, in
accordance with the following requirements:


(i)             Agent may accept Substitute Collateral or Additional Collateral
if approved, authorized or ratified in writing by the Required Lenders;


(ii)            Agent, at its option and in its discretion, may release any Lien
granted to or held by Agent upon any Collateral if, after giving effect to the
release of such Lien upon the Collateral, the aggregate amount of all Type A
Loans outstanding does not exceed the Borrowing Base; and


(iii)           Agent may not release any Lien granted to or held by Agent upon
any Collateral if, after giving effect to the release of such Lien upon the
Collateral, the aggregate amount of all Type A Loans outstanding exceeds the
Borrowing Base, unless such release has been approved by all Lenders.


Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 13.10(b).


(c)            Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, or consented to in writing by
the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by Borrower, the Agent shall (and
is hereby irrevocably authorized by the Lenders to execute such documents as may
be necessary to evidence the release of the Liens granted to the Agent for the
benefit of the Lenders herein or pursuant hereto upon the Collateral that was
sold or transferred; provided that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of Borrower in respect of) all interests retained
by Borrower, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.  In the event of any
sale or transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Agent shall be authorized to deduct all of the expenses
reasonably incurred by the Agent from the proceeds of any such sale, transfer or
foreclosure.

 
64

--------------------------------------------------------------------------------

 

(d)            The Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by a Credit
Party or is cared for, protected or insured or that the liens granted to the
Agent herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Agent in this Section 13.10 or in any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion, given the Agent’s
own interest in the Collateral as one of the Lenders and that the Agent shall
have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct.


Section 13.11        Actions with Respect to Defaults.


In addition to the Agent’s right to take actions on its own accord as permitted
under this Agreement, the Agent shall take such action with respect to a Default
or Event of Default as shall be directed by the Required Lenders or all of the
Lenders, as the case may be; provided that, until the Agent shall have received
such directions, the Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable and in the best interests of the Lenders,
including without limitation, exercising any right of offset in respect of the
Collateral.


Section 13.12        Delivery of Information.


The Agent shall not be required to deliver to any Lender originals or copies of
any documents, instruments, notices, communications or other information
received by the Agent from Borrower, the Required Lenders, any Lender or any
other Person under or in connection with this Agreement or any other Loan
Document except (a) copies of all financial statements, compliance certificates,
and credit or other information with respect thereto, and information of the
kind described in Section 10.1, received by Agent, (b) as otherwise specifically
provided in this Agreement or any other Loan Document and (c) as specifically
requested from time to time in writing by any Lender with respect to a specific
document instrument, notice or other written communication received by and in
the possession of the Agent at the time of receipt of such request and then only
in accordance with such specific request.


Section 13.13        Disbursements to Lenders.


(a)            The Agent shall pay to each Lender, from the interest actually
received by Agent from Borrower, a sum equal to the interest calculated for the
actual number of days elapsed on the basis of a year of 360 days, on each
Lender’s outstanding balance of its Loans at the rate equal to the applicable
rate of interest with respect to such Lender’s Commitment Percentage of the
Loans outstanding.  Agent shall make such payments to Lenders on the day Agent
receives payment from Borrower, if payment is received by Agent at or before
11:00 a.m., or on the next Business Day following the day Agent receives payment
from Borrower, if payment is received by Agent after 11:00 a.m.  Any payment
from Borrower that is not timely disbursed by Agent to Lenders in accordance
with the preceding sentence shall bear interest payable by Agent to Lenders at a
rate equal to the interest rate then applicable to Prime Rate Loans.  If Agent
should for any reason receive less than the full amount of the interest or other
compensation due under the Loan Documents, each Lender’s share of such interest
or compensation shall decrease in proportion to each Lender’s Commitment
Percentage.

 
65

--------------------------------------------------------------------------------

 

(b)            If any such payment received by Agent is rescinded, determined to
be unenforceable or invalid or is otherwise required to be returned for any
reason at any time, whether before or after termination of this Agreement and
the Loan Documents, each Lender will, upon written notice from the Agent,
promptly pay over to Agent its Commitment Percentage of the amount so rescinded,
held unenforceable or invalid or  required to be returned, together with
interest and other fees thereon if also required to be rescinded or returned.


(c)            In the event that any Lender shall receive any payments in
reduction of the Obligations in an amount greater than its applicable Commitment
Percentage in respect of indebtedness to Lenders evidenced hereby (including,
without limitation, amounts obtained by reason of setoffs), such Lender shall
hold such excess in trust (to the extent such Lender is lawfully able to do so)
for Agent (on behalf of all other Lenders) and shall promptly remit to Agent
such excess amount so that the amounts received by each Lender hereunder shall
at all times be in accordance with its applicable Commitment Percentage.




ARTICLE XIV
COMMUNICATIONS AND NOTICES




Section 14.1          Communications and Notices.


All notices, requests and other communications made or given in connection with
the Loan Documents shall be in writing and, unless receipt is stated herein to
be required, shall be deemed to have been validly given if delivered personally
to the individual or division or department to whose attention notices to a
party are to be addressed, or by private carrier, or registered or certified
mail, return receipt requested, or by telecopy with the original forwarded by
first-class mail, in all cases, with charges prepaid, addressed as follows,
until some other address (or individual or division or department for attention)
shall have been designated by notice given by one party to the other:

 
66

--------------------------------------------------------------------------------

 

 
To Credit Parties:         Hersha Hospitality Limited Partnership

Hersha Hospitality Trust
44 Hersha Drive
Harrisburg, PA 17102
Attention:  Ashish R. Parikh, CFO
Facsimile No.:  215-238-0157


 
With a copy to:            Franklin Firm, LLP

Penn Mutual Towers
510 Walnut Street, 9th Floor
Philadelphia, PA 19106
Attention:  Lokanath Mohapatra, Esquire
Facsimile No.:  267-238-1874


 
To Agent:                     TD Bank, N.A.

2005 Market Street, 2nd Floor
Philadelphia, PA 19103
Attention:  Thomas E. Lunny, Vice President
Facsimile No.:  215-557-6209


 
With a copy to:            Obermayer Rebmann Maxwell & Hippel LLP

1617 John F. Kennedy Boulevard, 19th Floor
Philadelphia, PA 19103
Attention:  John V. O’Hara, Esquire
Facsimile No.:  215-665-3165




Section 14.2          Electronic Communications.


(a)            Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent.


(b)            Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 
67

--------------------------------------------------------------------------------

 

ARTICLE XV
WAIVERS


Section 15.1          Waivers.


In connection with any proceedings under the Loan Documents, including without
limitation any action by Agent in replevin, foreclosure or other court process
or in connection with any other action related to the Loan Documents or the
transactions contemplated hereunder, each of the Credit Parties waives:


(a)            all errors, defects and imperfections in such proceedings;


(b)           all benefits under any present or future laws exempting any
property, real or personal, or any part of any proceeds thereof from attachment,
levy or sale under execution, or providing for any stay of execution to be
issued on any judgment recovered under any of the Loan Documents or in any
replevin or foreclosure proceeding, or otherwise providing for any valuation,
appraisal or exemption;


(c)            all rights to inquisition on any real estate, which real estate
may be levied upon pursuant to a judgment obtained under any of the Loan
Documents and sold upon any writ of execution issued thereon in whole or in
part, in any order desired by Agent;


(d)            presentment for payment, demand, notice of demand, notice of
non-payment, protest and notice of protest of any of the Loan Documents,
including the Line Note;


(e)            any requirement for bonds, security or sureties required by
statute, court rule or otherwise;


(f)             any demand for possession of Collateral prior to commencement of
any suit; and


(g)            all rights to claim or recover attorney's fees and costs in the
event that Borrower is successful in any action to remove, suspend or enforce a
judgment entered by confession.


Section 15.2          Forbearance.


Agent may release, compromise, forbear with respect to, waive, suspend, extend
or renew any of the terms of the Loan Documents, without notice to the Credit
Parties.


Section 15.3          Limitation on Liability.


Each Credit Party shall be responsible for and Agent is hereby released from any
claim or liability in connection with:


(a)            Safekeeping any Collateral;

 
68

--------------------------------------------------------------------------------

 

(b)            Any loss or damage to any Collateral;


(c)            Any diminution in value of the Collateral; or


(d)            Any act or default of another Person.


Agent shall only be liable for any act or omission on its part constituting
willful misconduct.  In the event that Agent breaches its required standard of
conduct, Borrower agrees that Agent's liability shall be only for direct damages
suffered and shall not extend to consequential or incidental damages. In the
event Borrower brings suit against Agent in connection with the transactions
contemplated hereunder and Agent is found not to be liable, Borrower will
indemnify and hold Agent harmless from all costs and expenses, including
attorney's fees, incurred by Agent in connection with such suit. This Agreement
is not intended to obligate Agent to take any action with respect to the
Collateral or incur expenses or perform any obligation or duty of Borrower.




ARTICLE XVI
SUBMISSION TO JURISDICTION




Section 16.1          Submission to Jurisdiction.


Each Credit Party hereby consents to the exclusive jurisdiction of any state or
federal court located within the Commonwealth of Pennsylvania, and irrevocably
agrees that, subject to the Agent's election, all actions or proceedings
relating to the Loan Documents or the transactions contemplated hereunder shall
be litigated in such courts, and each Credit Party waives any objection which it
may have based on lack of personal jurisdiction, improper venue or forum non
conveniens to the conduct of any proceeding in any such court and waives
personal service of any and all process upon it, and consents that all such
service of process be made by mail or messenger directed to it at the address
set forth in Section 14.1.  Each Credit Party hereby irrevocably appoints any
officer, trustee, or partner of either of them as their agent for the purpose of
accepting service of any process within the Commonwealth of Pennsylvania.
 Nothing contained in this Section 16.1 shall affect the right of Agent to serve
legal process in any other manner permitted by law or affect the right of Agent
to bring any action or proceeding against a Credit Party or its property in the
courts of any other jurisdiction.

 
69

--------------------------------------------------------------------------------

 



ARTICLE XVII
MISCELLANEOUS




Section 17.1          Brokers.


The transaction contemplated hereunder was brought about and entered into by
Agent and Borrower acting as principals and without any brokers, agents or
finders being the effective procuring cause hereof.  Each Credit Party
represents to Agent that it has not committed Agent to the payment of any
brokerage fee or commission in connection with this transaction. Whether any
such claim is made against Agent or any Lender by any broker, finder or agent or
any other Person, the Credit Parties agree to indemnify, defend and hold Agent
and Lenders harmless against any such claim, at their own cost and expense,
including Agent’s and Lenders’ attorneys’ fees.  Each Credit Party further
agrees that until any such claim or demand is adjudicated in Agent's favor, the
amount claimed and/or demanded shall be deemed part of the Obligations secured
by the Collateral.


Section 17.2          No Joint Venture.


Nothing contained herein is intended to permit or authorize any Credit Party to
make any contract on behalf of Agent, nor shall this Agreement be construed as
creating a partnership, joint venture or making Agent an investor in any Credit
Party.


Section 17.3          Survival.


All covenants, agreements, representations and warranties made by the Credit
Parties in the Loan Documents or made by or on its behalf in connection with the
transactions contemplated hereunder shall be true at all times this Agreement is
in effect and shall survive the execution and delivery of the Loan Documents,
any investigation at any time made by Agent or on its behalf and the making by
Lenders of the loans or advances to Borrower.  All statements contained in any
certificate, statement or other document delivered by or on behalf of any Credit
Party pursuant hereto or in connection with the transactions contemplated
hereunder shall be deemed representations and warranties by such Credit Party.


Section 17.4          No Assignment by Borrower.


Borrower may not assign any of its rights hereunder without the prior written
consent of Agent, and Lenders shall not be required to lend hereunder except to
Borrower as it presently exists.


Section 17.5          Assignment or Sale by Lenders.


Each Lender may, with the prior written consent of the Agent and, provided no
Event of Default has occurred and is continuing, the Borrower, sell, assign or
participate all or a portion of its interest in the Loan Documents in the
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess
thereof, and in connection therewith may make available to any prospective
purchaser, assignee or participant any information relative to the Credit
Parties in its possession.  All sales and assignments shall be made pursuant to
an Assignment and Assumption Agreement substantially in the form of Exhibit C
attached hereto and shall be subject to the approval of the Agent and to the
payment to the Agent of an administrative fee of $3,500.

 
70

--------------------------------------------------------------------------------

 

Section 17.6          Binding Effect.


This Agreement and all rights and powers granted hereby will bind and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.


Section 17.7          Severability.


The provisions of this Agreement and all other Loan Documents are deemed to be
severable, and the invalidity or unenforceability of any provision shall not
affect or impair the remaining provisions which shall continue in full force and
effect.


Section 17.8          No Third Party Beneficiaries.


The rights and benefits of this Agreement and the Loan Documents shall not inure
to the benefit of any third party.


Section 17.9          Modifications.


(a)            The Required Lenders may or, with the written consent of the
Required Lenders, the Agent may, from time to time, (i) enter into with the
Credit Parties written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights or
obligations of the Lenders or of the Credit Parties hereunder or thereunder or
(ii) waive or consent to the departure from, on such terms and conditions as the
Required Lenders may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences.


(b)            No modification of this Agreement or any of the Loan Documents
shall be binding or enforceable unless in writing and signed by or on behalf of
the party against whom enforcement is sought.  Notwithstanding any other
provision contained in any Loan Document, no amendment, modification,
termination or waiver shall (i) affect the payment of principal or interest
(including without limitation the date when due), (ii) reduce any interest rate
margin or any fee provided herein, (iii) increase any Commitment, (iv) extend
the Expiration Date, (v) modify the definition of “Required Lenders” or (vi)
modify any voting rights of the Lenders, without the written consent of all the
Lenders.

 
71

--------------------------------------------------------------------------------

 

Section 17.10        Holidays.


If the day provided herein for the payment of any amount or the taking of any
action falls on a Saturday, Sunday or public holiday at the place for payment or
action, then the due date for such payment or action will be the next succeeding
Business Day.


Section 17.11        Law Governing.


This Agreement has been made, executed and delivered in the Commonwealth of
Pennsylvania and will be construed in accordance with and governed by the laws
thereof.


Section 17.12        Integration.


The Loan Documents shall be construed as integrated and complementary of each
other, and as augmenting and not restricting the Lenders’ and Agent's rights,
powers, remedies and security. The Loan Documents contain the entire
understanding of the parties thereto with respect to the matters contained
therein and supersede all prior agreements and understandings between the
parties with respect to the subject matter thereof and do not require parol or
extrinsic evidence in order to reflect the intent of the parties. In the event
of any inconsistency between the terms of this Agreement and the terms of the
other Loan Documents, the terms of this Agreement shall prevail.


Section 17.13        Exhibits and Schedules.


All exhibits and schedules attached hereto are hereby made a part of this
Agreement.


Section 17.14        Headings.


The headings of the Articles, Sections, paragraphs and clauses of this Agreement
are inserted for convenience only and shall not be deemed to constitute a part
of this Agreement.


Section 17.15        Counterparts.


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart.

 
72

--------------------------------------------------------------------------------

 

Section 17.16        Waiver of Right to Trial by Jury.


EACH OF THE CREDIT PARTIES, LENDERS AND AGENT WAIVE ANY RIGHT TO TRIAL BY JURY
ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER ANY OF THE
LOAN DOCUMENTS OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF A CREDIT PARTY, A LENDER OR AGENT WITH RESPECT TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE. EACH OF THE CREDIT PARTIES,
LENDERS AND AGENT AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE CREDIT PARTIES,
LENDERS AND AGENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH CREDIT
PARTY ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND EFFECT,
AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS SECTION.






[Signature page follows]

 
73

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
BORROWER:
         
HERSHA HOSPITALITY LIMITED PARTNERSHIP, a
Virginia limited partnership
         
By:
Hersha Hospitality Trust, a Maryland Real Estate
Investment Trust, General Partner
                 
By:
       
Ashish R. Parikh
   
Chief Financial Officer



GUARANTORS:



 
HERSHA HOSPITALITY TRUST,
   
A Maryland Real Estate Investment Trust
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
                   
2844 ASSOCIATES, a Pennsylvania limited partnership
           
By:
Hersha Hospitality, LLC, a Virginia limited liability company, its general
partner
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its
managing member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
 


 
74

--------------------------------------------------------------------------------

 
 

 
HHLP VALLEY FORGE ASSOCIATES, a Pennsylvania limited partnership
           
By:
Hersha Hospitality, LLC, a Virginia limited liability company, its general
partner
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its
managing member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
             
44 LAUREL ASSOCIATES, LLC, a Maryland limited liability company
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
             
44 NEW ENGLAND MANAGEMENT COMPANY, a Virginia corporation
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Vice President
 


 
75

--------------------------------------------------------------------------------

 
 

 
3544 ASSOCIATES, a Pennsylvania limited partnership
           
By:
Hersha Hospitality Limited Liability Company – Danville, a Delaware limited
liability company, its general partner
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its
managing member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
           
AFFORDABLE HOSPITALITY ASSOCIATES, L.P., a Pennsylvania limited partnership
           
By:
Race Street, LLC, a Pennsylvania limited liability company, its general partner
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
 


 
76

--------------------------------------------------------------------------------

 
 

 
HHLP LANGHORNE TWO ASSOCIATES, LP, a Pennsylvania limited partnership
           
By:
HHLP Langhorne Two, LLC, A Pennsylvania limited liability company, its general
partner
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
HHLP LANGHORNE TWO, LLC, a Pennsylvania limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
HHLP NORWOOD ASSOCIATES, LLC, a Massachusetts limited liability company
           
By:
44 Norwood Managing Member, LLC, A Massachusetts limited liability company, its
Managing Member
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
44 DARTMOUTH, LLC, a Delaware limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
 


 
77

--------------------------------------------------------------------------------

 
 

 
44 NORWICH, LLC, a Delaware limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
44 HERSHA NORWICH ASSOCIATES, LLC, a Connecticut limited liability company
           
By:
44 Norwich Manager, LLC, a Delaware limited liability company, its Managing
Member
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
2144 ASSOCIATES – NEW COLUMBIA, a Pennsylvania limited partnership
           
By:
Hersha Hospitality Limited Liability Company – New Columbia, a Delaware limited
liability company, its general partner
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its
managing member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
 


 
78

--------------------------------------------------------------------------------

 
 

 
2144 ASSOCIATES – HERSHEY, a Pennsylvania limited partnership
           
By:
Hersha Hospitality Limited Liability Company – Hershey, a Delaware limited
liability company, its general partner
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its
managing member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
           
HERSHA CAMP SPRINGS ASSOCIATES, LLC, a Maryland limited liability company
           
By:
Hersha Camp Springs Managing Member, LLC, a Delaware limited liability company,
its Managing Member
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
RISINGSAM HOSPITALITY, LLC, a New York limited liability company
           
By:
Hersha Conduit Associates, LLC, a New York limited liability company, its
Managing Member
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
 


 
79

--------------------------------------------------------------------------------

 
 

 
HHLP CONDUIT LESSEE, LLC, a New York limited liability company
           
By:
44 New England Management Company, a Virginia corporation, its sole member
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Vice President
                   
HERSHA CONDUIT ASSOCIATES, LLC, a New York limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
PHILLY ONE TRS, LLC, a Pennsylvania limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
 


 
80

--------------------------------------------------------------------------------

 
 

 
HERSHA CAMP SPRINGS LESSEE, LLC, a Maryland limited liability company
           
By:
44 New England Management Company, a Virginia corporation, its sole member
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Vice President
           
HERSHA CAMP SPRINGS MANAGING MEMBER, LLC, a Delaware limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
HERSHA WALTON ASSOCIATES, LLC, a Pennsylvania limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
HERSHA HOSPITALITY LIMITED LIABILITY COMPANY – DANVILLE, a Delaware limited
liability company
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its sole
member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
 


 
81

--------------------------------------------------------------------------------

 
 

 
HERSHA HOSPITALITY LIMITED LIABILITY COMPANY – HERSHEY, a Delaware limited
liability company
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its sole
member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
           
HERSHA HOSPITALITY LIMITED LIABILITY COMPANY – NEW COLUMBIA, a Delaware limited
liability company
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its sole
member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
 


 
82

--------------------------------------------------------------------------------

 
 

 
HERSHA HOSPITALITY, LLC, a Virginia limited liability company
           
By:
Hersha Hospitality Limited Partnership, A Virginia limited partnership, Its sole
member
           
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Chief Financial Officer
           
44 NORWICH MANAGER, LLC, a Delaware limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
44 NORWOOD MANAGING MEMBER, LLC, a Massachusetts limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
           
RACE STREET, LLC, a Pennsylvania limited liability company
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Manager
 


 
83

--------------------------------------------------------------------------------

 
 

 
HERSHA HOSPITALITY CONDUIT MANAGEMENT, L.P., a Pennsylvania limited partnership
           
By:  Hersha Hospitality Conduit Management Co., Inc., a Pennsylvania
corporation, its sole general partner
                   
By:
     
Name:
Ashish R. Parikh
   
Title:
Vice President
           
HERSHA HOSPITALITY CONDUIT MANAGEMENT CO., INC., a Pennsylvania corporation
                           
By:
     
Name:
Ashish R. Parikh
   
Title:
Vice President
 


 
84

--------------------------------------------------------------------------------

 
 

 
HERSHA HOSPITALITY MANAGEMENT, LP, a Pennsylvania limited partnership
           
By:   Hersha Hospitality Management Co.,
   
a Pennsylvania corporation, its sole general partner
                           
By:
     
Name:
Kanti D. Patel
   
Title:
President
 


 
85

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDER:
           
TD BANK, N.A.
                   
By:
         
Thomas E. Lunny
     
Vice President
 







[Signatures continued on following page]

 

--------------------------------------------------------------------------------

 
 

 
LENDERS:
                   
COMMERCE BANK/HARRISBURG, N.A
                            By:
 
       
Eric Warfel
     
Vice President
                           
MANUFACTURERS AND TRADERS TRUST COMPANY
                            By:
 
       
Peter J. Ostrowski
     
Vice President
                           
THE PROVIDENT BANK
                            By:
 
       
Ronald Romeo
     
Vice President
                           
RAYMOND JAMES BANK, FSB
                            By:
 
       
Steven Paley
     
Vice President
 


 

--------------------------------------------------------------------------------